Exhibit 10.1

 
PROPERTY OPTION AGREEMENT
 
THIS AGREEMENT made effective as of the 2nd day of August, 2010
 
BETWEEN:
 
Big Bear Mining Corporation, with an office at 60 E. Rio Salado Parkway, Suite
900
 
Tempe, Arizona 85281
 
(the "Optionee")
 
                                                                                                       
OF THE FIRST PART
 
AND:
 
John Glasscock, with an address at P.O. Box 2498, Laramie WY, 82073, c/o Cowboy
Exploration & Development LLC.
 
(the "Optionor")
 
OF THE SECOND PART
 
WHEREAS:
 
A.           The Optionor entered into a letter of intent with the Optionee
dated July 7, 2010, (the “LOI”), pursuant to which the Optionee has the
exclusive option to acquire an undivided 100% right, title and interest in and
to certain mineral claims, located in Natrona County, Wyoming (the "Property")
to consist of placer mineral claims totalling approximately 9,000 acres
currently staked and recorded in the name of the Optionor with the United States
Bureau of Land Management (the “BLM”), as more particularly set out in Schedule
"A" hereto, subject only to the Royalty, on the terms and conditions hereinafter
set forth;
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of $1.00
now paid by the Optionee to the Optionor (the receipt and sufficiency of which
is hereby acknowledged), the parties agree as follows:
 
1.
DEFINITIONS.  For the purposes of this Agreement the following words and phrases
shall have the following meanings, namely:

 
 
(a)
"Commencement of Commercial Production" means:

 
 
(i)
if a mill is located on the Property, the last day of a period of 40 consecutive
days in which, for not less than 30 days, the mill processed ore from the
Property at 60% of its rated concentrating capacity; or

 
 
(ii)
if a mill is not located on the Property, the last day of a period of 30
consecutive days during which ore has been shipped from the Property on a
reasonably regular basis for the purpose of earning revenues,

 
but any period of time during which ore or concentrate is shipped from the
Property for testing purposes, or during which milling operations are undertaken
as initial tune-up, shall not be taken into account in determining the date of
Commencement of Commercial Production;
 
 
(b)
"Option" means the option to acquire an undivided 100% right, title and interest
in and to the Property as provided in this Agreement;

 
 
(c)
"Option Period" means the period from the date of this Agreement to and
including the date of exercise or termination of the Option;

 
 
(d)
"Property" means the mineral claims located in Natrona County, Wyoming as more
particularly set out in Schedule "A" hereto, including any replacement or
successor claims, and all mineral/mining leases and other mining interests
derived from any such claims.  Any reference herein to any mineral claim
comprising the Property includes any mineral/mining leases or other interests
into which such mineral claim may have been replaced or converted;

 
 
-1-

--------------------------------------------------------------------------------

 
 
(e)
"Property Rights" means all licenses, permits, easements, rights-of-way,
certificates and other approvals obtained by either of the parties either before
or after the date of this Agreement and necessary for the exploration of the
Property, or for the purpose of placing the Property into production or
continuing production therefrom;

 
 
(f)
"Royalty" means a royalty of 2% net smelter returns (the “NSR”) payable to the
Optionor, as more particularly set out in Schedule "B" hereto;

 
 
(g)
"Shares" means fully paid and non-assessable common shares in the capital of the
Optionee, issued pursuant to exemptions from registration and prospectus
requirements contained in the United States Securities Act of 1933 and the rules
and regulations promulgated thereunder, which Shares shall contain such
restrictive legends regarding applicable hold periods as required by such
securities laws.

 
 
(h)
For the purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:

 
 
(i)"this Agreement" means this mining acquisition agreement and all Schedules
attached hereto;

 
 
(ii)any reference in this Agreement to a designated "Section", "Schedule",
"paragraph" or other subdivision refers to the designated section, schedule,
paragraph or other subdivision of this Agreement;

 
 
(iii)the words "herein" and "hereunder" and other words of similar import refer
to this Agreement as a whole and not to any particular Section or other
subdivision of this Agreement;

 
 
(iv)any reference to a statute includes and, unless otherwise specified herein,
is a reference to such statute and to the regulations made pursuant thereto,
with all amendments made thereto and in force from time to time, and to any
statute or regulations that may be passed which has the effect of supplementing
or superseding such statute or such regulation;

 
 
(v)any reference to "party" or "parties" means the Optionor, the Optionee or
both, as the context requires;

 
 
(vi)the headings in this Agreement are for convenience of reference only and do
not affect the interpretation of this Agreement; and

 
 
(vii)all references to currency refer to United States dollars.

 
 
(i)
The following are the Schedules to this Agreement, and are incorporated into
this Agreement by reference:

 
Schedule "A":  Property-Legal Description and Location
 
Schedule “B”:  Definition of Net Smelter Returns
 
2.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OPTIONOR.

 
 
(a)
The Optionor represents and warrants to and covenants with the Optionee, with
the knowledge that the Optionee relies upon same in entering into this
Agreement, that:

 
 
-2-

--------------------------------------------------------------------------------

 
 
(i)
no proceedings are pending for, and it is unaware of any basis for the
institution of any proceedings leading to, its dissolution or winding up or
being placed into bankruptcy;

 
 
(ii)
it has all requisite power and capacity, and has duly obtained all requisite
authorizations and performed all requisite acts, to enter into and perform its
obligations hereunder, it has duly executed and delivered this Agreement and
such constitutes a legal, valid and binding obligation of it enforceable against
it in accordance with the Agreement's terms, and the entering into of this
Agreement and the performance of its obligations hereunder does not and will not
result in a breach of, default under or conflict with any of the terms and
provisions of any of its constituting documents, any resolutions of its
partners, any indenture, agreement or other instrument to which it is a party or
by which it is bound or the Property may be subject, or any statute, order,
judgment or other law or ruling of any competent authority;

 
 
(iii)
it is legally entitled to hold the Property and the Property Rights and will
remain so entitled until and always to the extent such is required for the due
transfer to the Optionee of its requisite interest in and to the Property
pursuant to and upon the exercise of the Option;

 
 
(iv)
it is, and at the time of each transfer to the Optionee of an interest in and to
the Property pursuant to and upon the exercise of the Option it will be, the
beneficial owner of all right, title and interest in and to such transferred
interest, free and clear of all liens, charges, claims, liabilities and adverse
interests of any nature or kind, and no taxes or rentals are or will be due in
respect of the Property;

 
 
(v)
the mineral claims comprising the Property and the mineral agreements in respect
thereof have been, to the best of the Optionor's knowledge and belief after due
inquiry, duly and validly located, granted, entered into and recorded, as the
case may be, pursuant to the laws of the jurisdiction in which the Property is
situate and are in each case in good standing with respect to all filings, fees,
rentals, taxes, assessments, work commitments and other obligations and
conditions on the date hereof and until the dates set opposite the respective
names thereof in Schedule "A" hereto;

 
 
(vi)
there are neither any adverse claims or challenges against, or to the ownership
or title to, any of the mineral claims comprising the Property or to the
validity or enforceability of any of the mineral agreements in respect thereof,
nor to the knowledge of the Optionor after due inquiry is there any basis
therefor, and there are no outstanding agreements, options or other rights and
interests to acquire or purchase the Property or any portion thereof or any
interest therein, and no person has any royalty or other interest whatsoever in
the production from any of the mineral claims comprising the Property or
otherwise; and

 
 
(vii)
it holds all surface rights in respect of the Property which are necessary or
desireable to conduct the exploration and development thereof, including but not
limited to the activities contemplated in Section 6 hereof..

 
 
(b)
The representations and warranties contained in this section are provided for
the exclusive benefit of the Optionee, and a breach of any one or more thereof
may be waived by the Optionee in whole or in part at any time without prejudice
to its rights in respect of any other breach of the same or any other
representation or warranty, and the representations and warranties contained in
this section shall survive the execution and performance of this Agreement and
of any transfers, assignments, deeds or further documents or acts of the parties
respecting the Property.

 
3.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OPTIONEE.

 
 
(a)
The Optionee represents and warrants to and covenants with the Optionor, with
the knowledge that the Optionor relies upon same in entering into this
Agreement, that:

 
 
-3-

--------------------------------------------------------------------------------

 
 
(i)
it has been duly incorporated, amalgamated or continued and validly exists as a
corporation in good standing with respect to the filing of annual reports under
the laws of its jurisdiction of incorporation, amalgamation or continuation;

 
 
(ii)
no proceedings are pending for, and it is unaware of any basis for the
institution of any proceedings leading to, its dissolution or winding up or
being placed into bankruptcy or subject to any other laws governing the affairs
of insolvent corporations;

 
 
(iii)
it has all requisite corporate power and capacity, and has duly obtained all
requisite corporate authorizations and performed all requisite corporate acts,
to enter into and perform its obligations hereunder, it has duly executed and
delivered this Agreement and such constitutes a legal, valid and binding
obligation of it enforceable against it in accordance with the Agreement's
terms, and the entering into of this Agreement and the the performance of its
obligations hereunder does not and will not result in a breach of, default under
or conflict with any of the terms and provisions of any of its constituting
documents, any resolutions of its shareholders or directors, any indenture,
agreement or other instrument to which it is a party or by which it is bound or
the Property may be subject, or any statute, order, judgment or other law or
ruling of any competent authority applicable to it; and

 
 
(iv)
it is lawfully authorized to hold mineral claims and real property under the
laws of the jurisdiction in which the Property is situate.

 
 
(b)
The representations and warranties contained in this section are provided for
the exclusive benefit of the Optionor, and a breach of any one or more thereof
may be waived by the Optionor in whole or in part at any time without prejudice
to its rights in respect of any other breach of the same or any other
representation or warranty, and the representations and warranties contained in
this section shall survive the execution hereof.

 
4.
GRANT AND EXERCISE OF OPTION.

 
 
(a)
The Optionor hereby grants to the Optionee the sole and exclusive right and
option to acquire up to an undivided 100% right, title and interest in and to
the Property, free and clear of all charges, encumbrances, claims, liabilities
and adverse interests of any nature or kind, except for the Royalty.

 
 
(b)
The Option shall be in good standing and exercisable by the Optionee by paying
the following amounts on or before the dates specified in the following
schedule:

 
 
(i)
paying the Optionor $250,000 within three (3) business days of the date of this
Agreement;

 
 
(ii)
within 30 days of the execution of this Agreement, issuing to the Optionor
1,000,000 Shares in the capital stock of the Optionee;

 
 
(iii)
on or before the first anniversary of the execution of this Agreement, issuing
to the Optionor 1,000,000 Shares in the capital stock of the Optionee;

 
 
(iv)
on or before the second anniversary of the execution of this Agreement, issuing
to the Optionor 1,000,000  Shares in the capital stock of the Optionee;

 
 
(v)
paying all property payments as they become due.

 
 
(c)
The Optionee shall use commercially reasonable efforts to incur the following
annual work commitments as currently recommended and agreed to by the parties:

 
 
-4-

--------------------------------------------------------------------------------

 
 
(i)
exploration expenditures on the Property of $800,000 on or before the first
anniversary of the execution of this Agreement;

 
 
(ii)
exploration expenditures on the Property of $1,200,000 on or before the second
anniversary of the execution of this Agreement; and

 
 
(iii)
exploration expenditures on the Property of $1,600,000 on or before the third
anniversary of the execution of this Agreement;

 
In the event that the Optionee spends, in any period, more than the specified
sum, the excess shall be carried forward and applied to the exploration
expenditures to be incurred in the succeeding period.
 
 
(d)
The Optionor acknowledges and agrees that the Shares will be issued in
accordance with all applicable securities laws and will be subject to hold
periods and restrictions on resale in accordance with applicable securities laws
and it is the Optionor's responsibility to determine what those hold periods and
restrictions are before selling or otherwise transferring any Shares.

 
5.
TRANSFER OF PROPERTY.

 
 
(a)
Concurrently with the execution of this Agreement, the Optionor shall deliver to
the Optionee duly executed transfers of the appropriate interest in the Property
which shall be acquired by the Optionee upon exercise of the Option.

 
 
(b)
The Optionee shall be entitled to record such transfers at its own cost with the
appropriate government office to effect legal transfer of such interest in the
Property into the name of the Optionee, provided that the Optionee shall hold
such interest in the Property subject to the terms of this Agreement, it being
understood that the transfer of such legal title to the Optionee prior to the
exercise of the Option is for administrative convenience only.

 
6.
RIGHT OF ENTRY.  Throughout the Option Period, the Optionee and its directors,
officers, employees, servants, agents and independent contractors, shall have
the sole and exclusive right in respect of the Property to:

 
 
(a)
enter thereon;

 
 
(b)
have exclusive and quiet possession thereof;

 
 
(c)
do such prospecting, exploration, development and other mining work thereon and
thereunder as the Optionee in its sole discretion may determine advisable;

 
 
(d)
bring upon and erect upon the Property such buildings, plant, machinery and
equipment as the Optionee may deem advisable; and

 
 
(e)
remove therefrom and dispose of reasonable quantities of ores, minerals and
metals for the purposes of obtaining assays or making other tests.

 
7.
OBLIGATIONS OF THE OPTIONEE DURING OPTION PERIOD.  During the Option Period, the
Optionee shall:

 
 
(a)
maintain in good standing those mineral claims comprising the Property by the
doing and filing of assessment work or the making of payments in lieu thereof,
by the payment of taxes and rentals, and the performance of all other actions
which may be necessary in that regard and in order to keep such mineral claims
free and clear of all liens and other charges arising from the Optionee's
activities thereon except those at the time contested in good faith by the
Optionee;

 
 
(b)
duly record all exploration work carried out on the Property by the Optionee as
assessment work;

 
 
-5-

--------------------------------------------------------------------------------

 
 
(c)
following commencement of exploration activities, provide the Optionor quarterly
reports on all exploration and drilling work carried out on the Property and
regularly transfer exploration data;

 
 
(d)
permit the partners, employees and designated consultants of the Optionor, at
their own risk and expense, access to the Property at all reasonable times, and
the Optionor agrees to indemnify the Optionee against and to save it harmless
from all costs, claims, liabilities and expenses that the Optionee may incur or
suffer as a result of any injury (including injury causing death) to any
partner, employee or designated consultant of the Optionor while on the
Property;

 
 
(e)
do all work on the Property in a good and workmanlike fashion and in accordance
with all applicable laws, regulations, orders and ordinances of any governmental
authority;

 
 
(f)
indemnify and save the Optionor harmless in respect of any and all costs,
claims, liabilities and expenses arising out of the Optionee's activities on the
Property, but the Optionee shall incur no obligation hereunder in respect of any
such costs, claims. liabilities and expenses arising or damages suffered after
termination of the Option if upon termination of the Option any workings on or
improvements to the Property made by the Optionee are left in a safe condition
and in full compliance with requirements of all environmental laws and
regulations;

 
 
(g)
permit the Optionor, at its own expense, reasonable access to the results of the
work done on the Property during the last completed calendar year;

 
 
(h)
deliver to the Optionor, forthwith upon receipt thereof, copies of all reports,
maps, assay results and other technical data compiled by or prepared at the
direction of the Optionee with respect to the Property.

 
The Optionor acknowledges and agrees that all technical and other information
concerning the Property provided by the Optionee to it, directly or indirectly,
shall be treated as confidential information, and it shall not copy, transmit or
otherwise disclose, disseminate or use such information, including but not
limited to use in violation of insider trading and other provisions of
applicable securities laws, without the express written consent of the Optionee.
 
8.
TERMINATION OF OPTION.

 
 
(a)
The Option shall terminate:

 
 
(i)
subject to paragraph 16 hereof, upon the Optionee failing to make any payment or
issuance of Shares which must be made or issued in exercise of the Option;

 
 
(ii)
subject to paragraph 16 hereof, upon the Optionee failing to remedy a default as
provided therein; or

 
 
(iii)
at any other time, by the Optionee giving a minimum of sixty (60) days notice of
such termination to the Optionor.  In the event that the Optionee provides such
notice less than sixty (60) days prior to September 1st of any year, the
Optionee shall pay all claim maintenance fees and lease payments for such year.

 
 
(b)
If the Option is terminated otherwise than upon the exercise thereof, the
Optionee shall:

 
 
(i)
leave in good standing, for a period of at least 12 months from the termination
of the Option Period, those mineral claims comprising the Property, to the
extent allowable by the laws of the jurisdiction in which the Property is
situate;

 
 
(ii)
deliver or make available at no cost to the Optionor, within 90 days of such
termination, all drill core, copies of all reports, maps, assay results and
other relevant technical data compiled by, prepared at the direction of, or in
the possession of the Optionee with respect to the Property and not theretofore
furnished or made available to the Optionor;

 
 
-6-

--------------------------------------------------------------------------------

 
 
(iii)
reclaim the Property in accordance with the requirements of all applicable
environmental laws and regulations, but only to the extent that such
requirements result from the Optionee's activities on the Property hereunder.

 
 
(c)
If the Option is terminated otherwise than upon the exercise thereof, the
Optionee shall have the right, within a period of 180 days following the end of
the Option Period, to remove from the Property all buildings, plant, equipment,
machinery, tools, appliances and supplies which have been brought upon the
Property by or on behalf of the Optionee, and any such property not removed
within such 180 day period shall thereafter become the property of the Optionor.

 
9.
ROYALTY.

 
 
(a)
Upon the Commencement of Commercial Production, the Optionee shall pay to the
Optionor the NSR Royalty, being equal to 2% of Net Smelter Returns, on the terms
and conditions as set out in this paragraph and in Schedule "B" hereto.

 
 
(b)
Installments of the NSR Royalty payable shall be paid by the Optionee to the
Optionor immediately upon the receipt by the Optionee of the payment from the
smelter, refinery or other place of treatment of the proceeds of sale of the
minerals, ore, concentrates or other product from the Property.

 
 
(c)
Within 120 days after the end of each fiscal year, commencing with the year in
which Commencement of Commercial Production occurs, the accounts of the Optionee
relating to operations on the Property and the statement of operations, which
shall include the statement of calculation of NSR Royalty for the year last
completed, shall be audited by the auditors of the Optionee at its expense.  The
Optionor shall have 45 days after receipt of such statements to question the
accuracy thereof in writing and, failing such objection, the statements shall be
deemed to be correct and unimpeachable thereafter.

 
 
(d)
If such audited financial statements disclose any overpayment of NSR Royalty by
the Optionee during the fiscal year, the amount of the overpayment shall be
deducted from future installments of NSR Royalty payable.

 
 
(e)
If such audited financial statements disclose any underpayment of NSR Royalty by
the Optionee during the year, the amount thereof shall be paid to the Optionor
forthwith after determination thereof.

 
 
(f)
The Optionee agrees to maintain for each mining operation on the Property,
up-to-date and complete records relating to the production and sale of minerals,
ore, bullion and other product from the Property, including accounts, records,
statements and returns relating to treatment and smelting arrangements of such
product, and the Optionor or its agents shall have the right at all reasonable
times, including for a period of 12 months following the expiration or
termination of this Agreement, to inspect such records, statements and returns
and make copies thereof at its own expense for the purpose of verifying the
amount of NSR Royalty payments to be made by the Optionee to the Optionor
pursuant hereto.  The Optionor shall have the right to have such accounts
audited by independent auditors at its own expense once each fiscal year.

 
 
(g)
The Optionee can acquire up to one percent, (1% or one-half of the total 2% ) of
the NSR Royalty from the Optionor for $1,000,000.

 
10.
POWER TO CHARGE PROPERTY.  The Optionor shall not grant or permit to exist any
liens, charges or mortgages (collectively referred to as an "encumbrance") upon
the property or any portion thereof.  At any time after the Optionee has
exercised the Option, in whole or in part, the Optionee may grant encumbrances
upon the Property or any portion thereof, upon any mill or other fixed assets
located thereon, and upon any or all of the tangible personal property located
on or used in connection with the Property, to secure financing for the
development of the Property, always provided that, unless otherwise agreed to by
the Optionor, it shall be a term of each encumbrance that the encumbrancee or
other person acquiring title to the Property upon enforcement of the encumbrance
shall hold the same subject to the Royalty as if the encumbrancee or such other
person had executed this Agreement.

 
 
-7-

--------------------------------------------------------------------------------

 
11.
TRANSFERS.  The Optionee may at any time either during the Option Period or
thereafter, sell, transfer or otherwise dispose of all or any portion of its
interest in and to the Property and this Agreement provided that any purchaser,
transferee or recipient of any such interest shall have first delivered to the
Optionor a written agreement to be bound by the terms of this Agreement.

 
12.
SURRENDER OF PROPERTY INTERESTS PRIOR TO TERMINATION OF AGREEMENT.  The Optionee
may at any time during the Option Period elect to abandon any one or more of the
mineral claims comprised in the Property by giving notice to the Optionor of
such intention.  Any claims so abandoned shall be in good standing under the
laws of the jurisdiction in which they are situate for at least 12 months from
the date of abandonment.  Upon any such abandonment, the mineral claims so
abandoned shall for all purposes of this Agreement cease to form part of the
Property and, if title to such claims has been transferred to the Optionee, the
Optionee shall retransfer such title to the Optionor at the Optionee's expense.

 
13.
FORCE MAJEURE.

 
 
(a)
If the Optionee is at any time either during the Option Period or thereafter
prevented or delayed in complying with any provisions of this Agreement by
reason of strikes, lock-outs, labour shortages, power shortages, fuel shortages,
fires, wars, acts of God, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons, other than lack of
funds, beyond the control of the Optionee, the time limited for the performance
by the Optionee of its obligations hereunder shall be extended by a period of
time equal in length to the period of each such prevention or delay, but nothing
herein shall discharge the Optionee from its obligations hereunder to maintain
the Property in good standing;

 
 
(b)
The Optionee shall give prompt notice to the Optionor of each event of force
majeure and upon cessation of such event shall furnish to the Optionor with
notice to that effect together with particulars of the number of days by which
the obligations of the Optionee hereunder have been extended by virtue of such
event of force majeure and all preceding events of force majeure.

 
 
(c)
After the Commencement of Commercial Production, the Optionee shall work, mine
and operate the Property during such time or times as the Optionee in its sole
judgment considers such operations to be profitable. The Optionee may suspend or
curtail operations, both before and after Commencement of Commercial Production,
during periods when the products derived from the Property cannot be profitably
sold at prevailing prices or if an unreasonable inventory thereof, in the
Optionee's sole judgment, has accumulated or would otherwise accumulate.

 
14.
CONFIDENTIAL INFORMATION.  No information furnished by the Optionee to the
Optionor hereunder in respect of the activities carried out on the Property by
the Optionee, or related to the sale of minerals, ore, bullion or other product
derived from the Property, shall be published or disclosed by the Optionor
without the prior written consent of the Optionee, but such consent in respect
of the reporting of factual data shall not be unreasonably withheld, and shall
not be withheld in respect of information required to be publicly disclosed
pursuant to applicable securities or corporation laws, regulations or policies.

 
15.
ARBITRATION.

 
 
(a)
All questions or matters in dispute under this Agreement shall be submitted to
arbitration pursuant to the terms hereof.

 
 
(b)
It shall be a condition precedent to the right of any party to submit any matter
to arbitration pursuant to the provisions hereof, that any party intending to
refer any matter to arbitration shall have given not less than 10 days' prior
notice of its intention to do so to the other party, together with particulars
of the matter in dispute.  On the expiration of such 10 days, the party who gave
such notice may proceed to refer the dispute to arbitration as provided in
paragraph (c).

 
 
-8-

--------------------------------------------------------------------------------

 
 
(c)
The party desiring arbitration shall appoint one arbitrator, and shall notify
the other party of such appointment, and the other party shall, within 15 days
after receiving such notice, either consent to the appointment of such
arbitrator which shall then carry out the arbitration or appoint an arbitrator,
and the two arbitrators so named, before proceeding to act, shall, within 30
days of the appointment of the last appointed arbitrator, unanimously agree on
the appointment of a third arbitrator to act with them and be chairman of the
arbitration herein provided for. If the other party shall fail to appoint an
arbitrator within 15 days after receiving notice of the appointment of the first
arbitrator, the first arbitrator shall be the only arbitrator.  If the two
arbitrators appointed by the parties shall be unable to agree on the appointment
of the chairman, the chairman shall be appointed under the provisions of the
Commercial Arbitration Act of British Columbia.  Except as specifically
otherwise provided in this section, the arbitration herein provided for shall be
conducted in accordance with such Act.  The chairman, or in the case where only
one arbitrator is appointed, the single arbitrator, shall fix a time and place
in Vancouver, British Columbia, for the purpose of hearing the evidence and
representations of the parties, and he shall preside over the arbitration and
determine all questions of procedure not provided for under such Act or this
section.  After hearing any evidence and representations that the parties may
submit, the single arbitrator, or the arbitrators, as the case may be, shall
make an award and reduce the same to writing, and deliver one copy thereof to
each of the parties.  The expense of the arbitration shall be paid as specified
in the award.

 
 
(d)
The parties agree that the award of a majority of the arbitrators, or in the
case of a single arbitrator, of such arbitrator, shall be final and binding upon
each of them.

 
16.
DEFAULT.  If at any time during the Option Period, the Optionee is in default of
any material provision in this Agreement, the Optionor may terminate this
Agreement, but only if:

 
 
(a)
it shall have first given to the Optionee a notice of default containing
particulars of the obligation which the Optionee has not performed, or the
warranty breached; and

 
 
(b)
the Optionee has not, within 60 days following delivery of such notice of
default, cured such default or commenced proceedings to cure such default by
appropriate payment or performance, the Optionee hereby agreeing that should it
so commence to cure any default it will prosecute the same to completion without
undue delay.

 
Should the Optionee fail to comply with the provision of subparagraph (b), the
Optionor may thereafter terminate this Agreement by giving notice thereof to the
Optionee, always provided that the default in question has not been cured or
substantially cured at the time of the Optionee giving such notice of
termination.
 
17.
NOTICES.  Each notice, demand or other communication required or permitted to be
given under this Agreement shall be in writing and shall be delivered or
telecopied to such party at the address for such party specified above.  The
date of receipt of such notice, demand or other communication shall be the date
of delivery thereof if delivered or, if given by telecopier (with electronic
confirmed receipt), shall be deemed conclusively to be the next business
day.  Either party may at any time and from time to time notify the other party
in writing of a change of address and the new address to which notice shall be
given to it thereafter until further change.

 
18.
GENERAL.

 
 
(a)
This Agreement shall supersede and replace any other agreement or arrangement,
whether oral or written, heretofore existing between the parties in respect of
the subject matter of this Agreement.

 
 
(b)
No consent or waiver expressed or implied by either party in respect of any
breach or default by the other in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach or default.

 
 
-9-

--------------------------------------------------------------------------------

 
 
(c)
The parties shall promptly execute or cause to be executed all documents, deeds,
conveyances and other instruments of further assurance and do such further and
other acts which may be reasonably necessary or advisable to carry out fully the
intent of this Agreement or to record wherever appropriate the respective
interest from time to time of the parties in the Property.

 
 
(d)
This Agreement shall enure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns.

 
 
(e)
This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada.

 
 
(f)
Time shall be of the essence in this Agreement.

 
 
(g)
Wherever the neuter and singular is used in this Agreement it shall be deemed to
include the plural, masculine and feminine, as the case may be.

 
19.
AREA OF MUTUAL INTEREST.

 
 
(a)
The parties hereby agree that each and every mineral claim (including internal
fractions) or interest therein which they may stake or otherwise acquire during
the currency of this Agreement and which lies in whole or in part within one
mile from the outside perimeter of the Property, or which is contiguous to such
claims which are otherwise within this area of mutual interest, shall at the
option of the other party form a part of the Property.  Any party shall, upon
acquisition of any such additional claims or interests, forthwith give notice to
the other party of same and thereafter the other party shall have thirty days
from the date on which the Option is fully exercised within which to give notice
of its desire to have such additional claims or interests form part of the
Property and to pay to the other party their proportionate share of acquisition
costs.  The other party shall be responsible to pay its proportionate share of
costs of acquiring the additional claims or interests in accordance with its
interest in the Property.  All title to such additional claims or interests
shall be held subject to the terms of this Agreement.

 
 
(b)
Paragraph (a) shall cease to operate if and when the Optionee loses its right to
exercise the Option in full.

 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.


SIGNED AND DELIVERED BY
Big Bear Mining Corporation
Steve Rix, President & CEO


Per:
Authorized Signatory
 


SIGNED AND DELIVERED BY
John Glasscock




Per:
Authorized Signatory
 
 
-10-

--------------------------------------------------------------------------------

 
SCHEDULE "A"
Property-Legal Description and Location
 

 
Rattlesnake Hills - John Glasscock
             
Updated 5/11/10 by Erica
 
                 
Serial #
Claim
County
Location Date
Location Date
County Reg. #
County Filing Date
Claimant
Mer, Twn, Range, Section
Subdivision
1
WMC297429
BD-1
Natrona
1/7/2009
1/7/2009
858578
1/13/2009
Glasscock, John W.
06 0310N 0880W 004
SE
2
WMC297430
BD-2
Natrona
1/7/2009
1/7/2009
858579
1/13/2009
Glasscock, John W.
06 0310N 0880W 003
SW
 
 
BD-2
 
1/7/2009
 
   
 
06 0310N 0880W 004
SE
3
WMC297431
BD-3
Natrona
1/7/2009
1/7/2009
858580
1/13/2009
Glasscock, John W.
06 0310N 0880W 003
SW
 
 
BD-3
 
1/7/2009
 
   
 
06 0310N 0880W 004
SE
 
 
BD-3
 
1/7/2009
 
   
 
06 0310N 0880W 009
NE
 
 
BD-3
 
1/7/2009
 
   
 
06 0310N 0880W 010
NW
4
WMC297432
BD-4
Natrona
1/7/2009
1/7/2009
858581
1/13/2009
Glasscock, John W.
06 0310N 0880W 003
SW
5
WMC297433
BD-5
Natrona
1/7/2009
1/7/2009
858582
1/13/2009
Glasscock, John W.
06 0310N 0880W 003
SW
 
 
BD-5
 
1/7/2009
 
   
 
06 0310N 0880W 010
NW
6
WMC297434
BD-6
Natrona
1/7/2009
1/7/2009
858583
1/13/2009
Glasscock, John W.
06 0310N 0880W 003
SW
7
WMC297435
BD-7
Natrona
1/7/2009
1/7/2009
858584
1/13/2009
Glasscock, John W.
06 0310N 0880W 003
SW
 
 
BD-7
 
 
 
   
 
06 0310N 0880W 010
NW
8
WMC297436
BD-8
Natrona
1/7/2009
1/7/2009
858585
1/13/2009
Glasscock, John W.
06 0310N 0880W 003
SW
9
WMC297437
BD-9
Natrona
1/7/2009
1/7/2009
858586
1/13/2009
Glasscock, John W.
06 0310N 0880W 003
SW
 
 
BD-9
 
 
 
   
 
06 0310N 0880W 010
NW
10
WMC297438
BD-10
Natrona
1/7/2009
1/7/2009
858587
1/13/2009
Glasscock, John W.
06 0310N 0880W 003
SW
11
WMC297439
BD-11
Natrona
1/7/2009
1/7/2009
858588
1/13/2009
Glasscock, John W.
06 0310N 0880W 003
SW
 
 
BD-11
 
 
 
   
 
06 0310N 0880W 010
NW
12
WMC297440
BD-12
Natrona
1/7/2009
1/7/2009
858589
1/13/2009
Glasscock, John W.
06 0310N 0880W 009
NE
 
 
BD-12
 
 
 
   
 
06 0310N 0880W 010
NW
13
WMC297441
BD-13
Natrona
1/7/2009
1/7/2009
858590
1/13/2009
Glasscock, John W.
06 0310N 0880W 010
NW
14
WMC297628
BD-14
Natrona
2/24/2009
2/24/2009
861558
3/3/2009
Glasscock, John W.
06 0310N 0880W 003
NW SW
 
 
BD-14
 
 
 
   
 
06 0310N 0880W 004
NE SE
15
WMC297629
BD-15
Natrona
2/24/2009
2/24/2009
861559
3/3/2009
Glasscock, John W.
06 0310N 0880W 003
NW SW
   
15
 BD claims
                                   
16
WMC297442
BG-1
Natrona
1/7/2009
1/7/2009
858504
1/13/2009
Glasscock, John W.
06 0310N 0880W 006
NE NW
         
Re-recorded:
873567
8/26/2009
     
17
WMC297443
BG-2
Natrona
1/7/2009
1/7/2009
858505
1/13/2009
Glasscock, John W.
06 0310N 0880W 006
NE NW SW SE
18
WMC297444
BG-3
Natrona
1/7/2009
1/7/2009
858506
1/13/2009
Glasscock, John W.
06 0310N 0880W 006
NE
         
Re-recorded:
873566
8/26/2009
     
19
WMC297445
BG-4
Natrona
1/7/2009
1/7/2009
858507
1/13/2009
Glasscock, John W.
06 0310N 0880W 006
NE SE
20
WMC297446
BG-5
Natrona
1/7/2009
1/7/2009
858508
1/13/2009
Glasscock, John W.
06 0310N 0880W 006
NE
         
Re-recorded:
873565
8/26/2009
                           

 
 
-11-

--------------------------------------------------------------------------------

 

 
Serial #
Claim
County
Location Date
Location Date
County Reg. #
County Filing Date
Claimant
Mer, Twn, Range, Section
Subdivision
21
WMC297447
BG-6
Natrona
1/7/2009
1/7/2009
858509
1/13/2009
Glasscock, John W.
06 0310N 0880W 006
NE SE
22
WMC297448
BG-7
Natrona
1/7/2009
1/7/2009
858510
1/13/2009
Glasscock, John W.
06 0310N 0880W 006
NE
         
Re-recorded:
873564
8/26/2009
     
23
WMC297449
BG-8
Natrona
1/7/2009
1/7/2009
858511
1/13/2009
Glasscock, John W.
06 0310N 0880W 006
NE SE
24
WMC297450
BG-9
Natrona
1/7/2009
1/7/2009
858512
1/13/2009
Glasscock, John W.
06 0310N 0880W 006
NE
         
Re-recorded:
873563
8/26/2009
     
25
WMC297451
BG-10
Natrona
1/7/2009
1/7/2009
858513
1/13/2009
Glasscock, John W.
06 0310N 0880W 006
NE SE
26
WMC297452
BG-11
Natrona
1/7/2009
1/7/2009
858514
1/13/2009
Glasscock, John W.
06 0310N 0880W 005
NW SW
 
 
BG-11
 
1/7/2009
 
   
 
06 0310N 0880W 006
NE SE
27
WMC297453
BG-12
Natrona
1/7/2009
1/7/2009
858515
1/13/2009
Glasscock, John W.
06 0310N 0880W 005
NW SW
28
WMC297454
BG-13
Natrona
1/7/2009
1/7/2009
858516
1/13/2009
Glasscock, John W.
06 0310N 0880W 005
NW SW
29
WMC297455
BG-14
Natrona
1/7/2009
1/7/2009
858517
1/13/2009
Glasscock, John W.
06 0310N 0880W 005
NW SW
30
WMC297456
BG-15
Natrona
1/7/2009
1/7/2009
858518
1/13/2009
Glasscock, John W.
06 0310N 0880W 005
NE NW SW SE
31
WMC297457
BG-16
Natrona
1/7/2009
1/7/2009
858519
1/13/2009
Glasscock, John W.
06 0310N 0880W 006
SW SE
 
 
BG-16
 
1/7/2009
 
858520
1/13/2009
 
06 0310N 0880W 007
NE NW
32
WMC297458
BG-17
Natrona
1/7/2009
1/7/2009
   
Glasscock, John W.
06 0310N 0880W 006
SE
 
 
BG-17
 
1/7/2009
 
   
 
06 0310N 0880W 007
NE
33
WMC297459
BG-18
Natrona
1/7/2009
1/7/2009
858521
1/13/2009
Glasscock, John W.
06 0310N 0880W 006
SE
 
 
BG-18
 
1/7/2009
 
   
 
06 0310N 0880W 007
NE
34
WMC297460
BG-19
Natrona
1/7/2009
1/7/2009
858522
1/13/2009
Glasscock, John W.
06 0310N 0880W 006
SE
 
 
BG-19
 
1/7/2009
 
   
 
06 0310N 0880W 007
NE
35
WMC297461
BG-20
Natrona
1/7/2009
1/7/2009
858523
1/13/2009
Glasscock, John W.
06 0310N 0880W 006
SE
 
 
BG-20
 
1/7/2009
 
   
 
06 0310N 0880W 007
NE
36
WMC297462
BG-21
Natrona
1/7/2009
1/7/2009
858524
1/13/2009
Glasscock, John W.
06 0310N 0880W 005
SW
 
 
BG-21
 
1/7/2009
 
   
 
06 0310N 0880W 006
SE
 
 
BG-21
 
1/7/2009
 
   
 
06 0310N 0880W 007
NE
 
 
BG-21
 
1/7/2009
 
   
 
06 0310N 0880W 008
NW
37
WMC297463
BG-22
Natrona
1/7/2009
1/7/2009
858525
1/13/2009
Glasscock, John W.
06 0310N 0880W 007
NE
 
 
BG-22
 
1/7/2009
 
   
 
06 0310N 0880W 008
NW
38
WMC297464
BG-23
Natrona
1/7/2009
1/7/2009
858526
1/13/2009
Glasscock, John W.
06 0310N 0880W 005
SW
 
 
BG-23
 
1/7/2009
 
   
 
06 0310N 0880W 008
NW
39
WMC297465
BG-24
Natrona
1/7/2009
1/7/2009
858527
1/13/2009
Glasscock, John W.
06 0310N 0880W 008
NW
                     

 
 
-12-

--------------------------------------------------------------------------------

 

 
Serial #
Claim
County
Location Date
Location Date
County Reg. #
County Filing Date
Claimant
Mer, Twn, Range, Section
Subdivision
40
WMC297466
BG-25
Natrona
1/7/2009
1/7/2009
858528
1/13/2009
Glasscock, John W.
06 0310N 0880W 005
SW
 
 
BG-25
 
1/7/2009
 
   
 
06 0310N 0880W 008
NW
41
WMC297467
BG-26
Natrona
1/7/2009
1/7/2009
858529
1/13/2009
Glasscock, John W.
06 0310N 0880W 008
NW
42
WMC297468
BG-27
Natrona
1/7/2009
1/7/2009
858530
1/13/2009
Glasscock, John W.
06 0310N 0880W 005
SW
 
 
BG-27
 
1/7/2009
 
   
 
06 0310N 0880W 008
NW
43
WMC297469
BG-28
Natrona
1/7/2009
1/7/2009
858531
1/13/2009
Glasscock, John W.
06 0310N 0880W 008
NW
44
WMC297470
BG-29
Natrona
1/7/2009
1/7/2009
858532
1/13/2009
Glasscock, John W.
06 0310N 0880W 005
SW SE
 
 
BG-29
 
1/7/2009
 
   
 
06 0310N 0880W 008
NE NW
45
WMC297471
BG-30
Natrona
1/7/2009
1/7/2009
858533
1/13/2009
Glasscock, John W.
06 0310N 0880W 008
NE NW
46
WMC297472
BG-31
Natrona
1/7/2009
1/7/2009
858534
1/13/2009
Glasscock, John W.
06 0310N 0880W 005
SE
 
 
BG-31
 
1/7/2009
 
   
 
06 0310N 0880W 008
NE
47
WMC297473
BG-32
Natrona
1/7/2009
1/7/2009
858535
1/13/2009
Glasscock, John W.
06 0310N 0880W 008
NE
48
WMC297474
BG-33
Natrona
1/7/2009
1/7/2009
858536
1/13/2009
Glasscock, John W.
06 0310N 0880W 005
SE
 
 
BG-33
 
1/7/2009
 
   
 
06 0310N 0880W 008
NE
49
WMC297475
BG-34
Natrona
1/7/2009
1/7/2009
858537
1/13/2009
Glasscock, John W.
06 0310N 0880W 008
NE
50
WMC297476
BG-35
Natrona
1/7/2009
1/7/2009
860275
2/11/2009
Glasscock, John W.
06 0310N 0880W 005
SE
 
 
BG-35
 
1/7/2009
 
   
 
06 0310N 0880W 008
NE
51
WMC297477
BG-36
Natrona
1/7/2009
1/7/2009
858538
1/13/2009
Glasscock, John W.
06 0310N 0880W 008
NE
52
WMC297478
BG-37
Natrona
1/7/2009
1/7/2009
858539
1/13/2009
Glasscock, John W.
06 0310N 0880W 005
SE
 
 
BG-37
 
1/7/2009
 
   
 
06 0310N 0880W 008
NE
53
WMC297479
BG-38
Natrona
1/7/2009
1/7/2009
858540
1/13/2009
Glasscock, John W.
06 0310N 0880W 008
NE
 
 
BG-38
 
1/7/2009
 
   
 
06 0310N 0880W 009
NW
54
WMC297480
BG-39
Natrona
1/7/2009
1/7/2009
858541
1/13/2009
Glasscock, John W.
06 0310N 0880W 004
SW
 
 
BG-39
 
1/7/2009
 
   
 
06 0310N 0880W 005
SE
55
WMC297481
BG-40
Natrona
1/7/2009
1/7/2009
858542
1/13/2009
Glasscock, John W.
06 0310N 0880W 004
SW
 
 
BG-40
 
1/7/2009
 
   
 
06 0310N 0880W 009
NW
56
WMC297482
BG-41
Natrona
1/7/2009
1/7/2009
858543
1/13/2009
Glasscock, John W.
06 0310N 0880W 004
SW
 
 
BG-41
 
1/7/2009
 
   
 
06 0310N 0880W 009
NW
57
WMC297483
BG-42
Natrona
1/7/2009
1/7/2009
858544
1/13/2009
Glasscock, John W.
06 0310N 0880W 008
NW SW
58
WMC297484
BG-43
Natrona
1/7/2009
1/7/2009
858545
1/13/2009
Glasscock, John W.
06 0310N 0880W 008
NW SW
59
WMC297485
BG-44
Natrona
1/7/2009
1/7/2009
858546
1/13/2009
Glasscock, John W.
06 0310N 0880W 008
NW SW
60
WMC297486
BG-45
Natrona
1/7/2009
1/7/2009
858547
1/13/2009
Glasscock, John W.
06 0310N 0880W 008
NE NW SW SE
                     

 
 
-13-

--------------------------------------------------------------------------------

 

 
Serial #
Claim
County
Location Date
Location Date
County Reg. #
County Filing Date
Claimant
Mer, Twn, Range, Section
Subdivision
61
WMC297487
BG-46
Natrona
1/7/2009
1/7/2009
858548
1/13/2009
Glasscock, John W.
06 0310N 0880W 008
NE SE
62
WMC297488
BG-47
Natrona
1/7/2009
1/7/2009
858549
1/13/2009
Glasscock, John W.
06 0310N 0880W 008
NE SE
63
WMC297489
BG-48
Natrona
1/7/2009
1/7/2009
858550
1/13/2009
Glasscock, John W.
06 0310N 0880W 008
NE SE
64
WMC297490
BG-49
Natrona
1/7/2009
1/7/2009
858551
1/13/2009
Glasscock, John W.
06 0310N 0880W 008
NE SE
 
 
BG-49
 
 
 
   
 
06 0310N 0880W 009
NW SW
65
WMC297491
BG-50
Natrona
1/7/2009
1/7/2009
858552
1/13/2009
Glasscock, John W.
06 0310N 0880W 009
NW SW
66
WMC297492
BG-51
Natrona
1/7/2009
1/7/2009
858553
1/13/2009
Glasscock, John W.
06 0310N 0880W 009
NW SW
67
WMC297630
BG-52
Natrona
2/24/2009
2/24/2009
861564
3/3/2009
Glasscock, John W.
06 0310N 0880W 009
NW SW
68
WMC297631
BG-53
Natrona
2/24/2009
2/24/2009
861565
3/3/2009
Glasscock, John W.
06 0310N 0880W 009
SW
69
WMC297632
BG-54
Natrona
2/24/2009
2/24/2009
861566
3/3/2009
Glasscock, John W.
06 0310N 0880W 009
SW
70
WMC297633
BG-55
Natrona
2/24/2009
2/24/2009
861567
3/3/2009
Glasscock, John W.
06 0310N 0880W 009
SW
71
WMC297634
BG-56
Natrona
2/24/2009
2/24/2009
861568
3/3/2009
Glasscock, John W.
06 0310N 0880W 008
SE
 
 
BG-56
 
 
 
   
 
06 0310N 0880W 009
SW
72
WMC297635
BG-57
Natrona
2/24/2009
2/24/2009
861569
3/3/2009
Glasscock, John W.
06 0310N 0880W 008
SE
73
WMC297636
BG-58
Natrona
2/24/2009
2/24/2009
861570
3/3/2009
Glasscock, John W.
06 0310N 0880W 008
SE
74
WMC297637
BG-59
Natrona
2/24/2009
2/24/2009
861571
3/3/2009
Glasscock, John W.
06 0310N 0880W 008
SE
75
WMC297638
BG-60
Natrona
2/24/2009
2/24/2009
861572
3/3/2009
Glasscock, John W.
06 0310N 0880W 008
SW SE
76
WMC297639
BG-61
Natrona
2/24/2009
2/24/2009
861573
3/3/2009
Glasscock, John W.
06 0310N 0880W 008
SW
77
WMC297640
BG-62
Natrona
2/24/2009
2/24/2009
861574
3/3/2009
Glasscock, John W.
06 0310N 0880W 008
SW
78
WMC297641
BG-63
Natrona
2/24/2009
2/24/2009
861575
3/3/2009
Glasscock, John W.
06 0310N 0880W 005
NW
 
 
BG-63
 
2/24/2009
 
   
 
06 0310N 0880W 006
NE
         
Re-recorded:
873562
8/26/2009
     
79
WMC297642
BG-64
Natrona
2/24/2009
2/24/2009
861576
3/3/2009
Glasscock, John W.
06 0310N 0880W 005
NW
         
Re-recorded:
873561
8/26/2009
     
80
WMC297643
BG-65
Natrona
2/24/2009
2/24/2009
861577
3/3/2009
Glasscock, John W.
06 0310N 0880W 005
NE SE
81
WMC297644
BG-66
Natrona
2/24/2009
2/24/2009
861578
3/3/2009
Glasscock, John W.
06 0310N 0880W 005
NE SE
   
66
 BG claims
                                   
82
WMC297645
BM-1
Natrona
2/24/2009
2/24/2009
861500
3/3/2009
Glasscock, John W.
06 0320N 0880W 015
NW
83
WMC297646
BM-2
Natrona
2/24/2009
2/24/2009
862263
3/13/2009
Glasscock, John W.
06 0320N 0880W 015
NE NW
84
WMC297647
BM-3
Natrona
2/24/2009
2/24/2009
861501
3/3/2009
Glasscock, John W.
06 0320N 0880W 015
NW SW
85
WMC297648
BM-4
Natrona
2/24/2009
2/24/2009
861502
3/3/2009
Glasscock, John W.
06 0320N 0880W 015
NE NW SW SE
                     

 
 
-14-

--------------------------------------------------------------------------------

 

 
Serial #
Claim
County
Location Date
Location Date
County Reg. #
County Filing Date
Claimant
Mer, Twn, Range, Section
Subdivision
86
WMC297649
BM-5
Natrona
2/24/2009
2/24/2009
861503
3/3/2009
Glasscock, John W.
06 0320N 0880W 015
SW
87
WMC297650
BM-6
Natrona
2/24/2009
2/24/2009
861504
3/3/2009
Glasscock, John W.
06 0320N 0880W 015
SW SE
88
WMC297651
BM-7
Natrona
2/24/2009
2/24/2009
861505
3/3/2009
Glasscock, John W.
06 0320N 0880W 015
SW
89
WMC297652
BM-8
Natrona
2/24/2009
2/24/2009
861506
3/3/2009
Glasscock, John W.
06 0320N 0880W 015
SW SE
90
WMC297653
BM-9
Natrona
2/24/2009
2/24/2009
861507
3/3/2009
Glasscock, John W.
06 0320N 0880W 015
SW SE
91
WMC297654
BM-10
Natrona
2/24/2009
2/24/2009
861508
3/3/2009
Glasscock, John W.
06 0320N 0880W 015
SW SE
92
WMC297655
BM-11
Natrona
2/24/2009
2/24/2009
861509
3/3/2009
Glasscock, John W.
06 0320N 0880W 015
SE
93
WMC297656
BM-12
Natrona
2/24/2009
2/24/2009
861510
3/3/2009
Glasscock, John W.
06 0320N 0880W 015
NE SE
   
12
 BM claims
                                 
94
WMC297657
DC-1
Natrona
2/24/2009
2/24/2009
861511
3/3/2009
Glasscock, John W.
06 0320N 0880W 012
NW
95
WMC297658
DC-2
Natrona
2/24/2009
2/24/2009
861512
3/3/2009
Glasscock, John W.
06 0320N 0880W 012
NE NW
96
WMC297659
DC-3
Natrona
2/24/2009
2/24/2009
861513
3/3/2009
Glasscock, John W.
06 0320N 0880W 012
NE NW
97
WMC297660
DC-4
Natrona
2/24/2009
2/24/2009
861514
3/3/2009
Glasscock, John W.
06 0320N 0880W 012
NW SW
98
WMC297661
DC-5
Natrona
2/24/2009
2/24/2009
861515
3/3/2009
Glasscock, John W.
06 0320N 0880W 012
NW SW
99
WMC297662
DC-6
Natrona
2/24/2009
2/24/2009
861516
3/3/2009
Glasscock, John W.
06 0320N 0880W 012
NW SW
100
WMC297663
DC-7
Natrona
2/24/2009
2/24/2009
861517
3/3/2009
Glasscock, John W.
06 0320N 0880W 012
NW SW
101
WMC297664
DC-8
Natrona
2/24/2009
2/24/2009
861518
3/3/2009
Glasscock, John W.
06 0320N 0880W 011
NE SE
 
 
DC-8
 
2/24/2009
 
   
 
06 0320N 0880W 012
NW SW
102
WMC297665
DC-9
Natrona
2/24/2009
2/24/2009
861519
3/3/2009
Glasscock, John W.
06 0320N 0880W 011
SE
         
Re-recorded:
873551
8/26/2009
     
103
WMC297666
DC-10
Natrona
2/24/2009
2/24/2009
861520
3/3/2009
Glasscock, John W.
06 0320N 0880W 011
SW
 
 
DC-10
 
2/24/2009
 
   
 
06 0320N 0880W 014
NW
104
WMC297667
DC-11
Natrona
2/24/2009
2/24/2009
861521
3/3/2009
Glasscock, John W.
06 0320N 0880W 014
NW
105
WMC297668
DC-12
Natrona
2/24/2009
2/24/2009
861522
3/3/2009
Glasscock, John W.
06 0320N 0880W 011
SW
 
 
DC-12
 
2/24/2009
 
   
 
06 0320N 0880W 014
NW
106
WMC297669
DC-13
Natrona
2/24/2009
2/24/2009
861523
3/3/2009
Glasscock, John W.
06 0320N 0880W 014
NW
107
WMC297670
DC-14
Natrona
2/24/2009
2/24/2009
861524
3/3/2009
Glasscock, John W.
06 0320N 0880W 011
SW
 
 
DC-14
 
2/24/2009
 
   
 
06 0320N 0880W 014
NW
108
WMC297671
DC-15
Natrona
2/24/2009
2/24/2009
861525
3/3/2009
Glasscock, John W.
06 0320N 0880W 014
NW
109
WMC297672
DC-16
Natrona
2/24/2009
2/24/2009
861526
3/3/2009
Glasscock, John W.
06 0320N 0880W 011
SW SE
 
 
DC-16
 
2/24/2009
 
   
 
06 0320N 0880W 014
NE NW
                     

 
 
-15-

--------------------------------------------------------------------------------

 

 
Serial #
Claim
County
Location Date
Location Date
County Reg. #
County Filing Date
Claimant
Mer, Twn, Range, Section
Subdivision
110
WMC297673
DC-17
Natrona
2/24/2009
2/24/2009
861527
3/3/2009
Glasscock, John W.
06 0320N 0880W 014
NE NW
111
WMC297674
DC-18
Natrona
2/24/2009
2/24/2009
861528
3/3/2009
Glasscock, John W.
06 0320N 0880W 011
SE
 
 
DC-18
 
2/24/2009
 
   
 
06 0320N 0880W 014
NE
112
WMC297675
DC-19
Natrona
2/24/2009
2/24/2009
861529
3/3/2009
Glasscock, John W.
06 0320N 0880W 014
NE
113
WMC297676
DC-20
Natrona
2/24/2009
2/24/2009
861530
3/3/2009
Glasscock, John W.
06 0320N 0880W 011
SE
 
 
DC-20
 
2/24/2009
 
   
 
06 0320N 0880W 014
NE
114
WMC297677
DC-21
Natrona
2/24/2009
2/24/2009
861531
3/3/2009
Glasscock, John W.
06 0320N 0880W 011
SE
 
 
DC-21
 
2/24/2009
 
   
 
06 0320N 0880W 014
NE
115
WMC297678
DC-22
Natrona
2/24/2009
2/24/2009
861532
3/3/2009
Glasscock, John W.
06 0320N 0880W 011
SE
 
 
DC-22
 
2/24/2009
 
   
 
06 0320N 0880W 012
SW
 
 
DC-22
 
2/24/2009
 
   
 
06 0320N 0880W 013
NW
 
 
DC-22
 
2/24/2009
 
   
 
06 0320N 0880W 014
NE
116
WMC297679
DC-23
Natrona
2/24/2009
2/24/2009
861533
3/3/2009
Glasscock, John W.
06 0320N 0880W 012
SW
 
 
DC-23
 
2/24/2009
 
   
 
06 0320N 0880W 013
NW
117
WMC297680
DC-24
Natrona
2/24/2009
2/24/2009
861534
3/3/2009
Glasscock, John W.
06 0320N 0880W 012
SW
 
 
DC-24
 
2/24/2009
 
   
 
06 0320N 0880W 013
NW
118
WMC297681
DC-25
Natrona
2/24/2009
2/24/2009
861535
3/3/2009
Glasscock, John W.
06 0320N 0880W 014
NW SW
119
WMC297682
DC-26
Natrona
2/24/2009
2/24/2009
861536
3/3/2009
Glasscock, John W.
06 0320N 0880W 014
NE NW SW SE
         
Re-recorded:
873550
8/26/2009
     
120
WMC297683
DC-27
Natrona
2/24/2009
2/24/2009
861537
3/3/2009
Glasscock, John W.
06 0320N 0880W 014
NE
121
WMC297685
DC-29
Natrona
2/24/2009
2/24/2009
861539
3/3/2009
Glasscock, John W.
06 0320N 0880W 013
NW
 
 
DC-29
 
2/24/2009
 
   
 
06 0320N 0880W 014
NE
122
WMC297687
DC-31
Natrona
2/24/2009
2/24/2009
861541
3/3/2009
Glasscock, John W.
06 0320N 0880W 013
NW
         
Re-recorded:
873549
8/26/2009
     
123
WMC297688
DC-32
Natrona
2/24/2009
2/24/2009
861542
3/3/2009
Glasscock, John W.
06 0320N 0880W 012
NE NW SW SE
124
WMC297689
DC-33
Natrona
2/24/2009
2/24/2009
861543
3/3/2009
Glasscock, John W.
06 0320N 0880W 012
SW SE
 
 
DC-33
 
2/24/2009
 
   
 
06 0320N 0880W 013
NE
         
Re-recorded:
873548
8/26/2009
     
125
WMC297690
DC-34
Natrona
2/24/2009
2/24/2009
861544
3/3/2009
Glasscock, John W.
06 0320N 0880W 012
SE
126
WMC297691
DC-35
Natrona
2/24/2009
2/24/2009
861545
3/3/2009
Glasscock, John W.
06 0320N 0880W 012
SE
 
 
DC-35
 
2/24/2009
 
   
 
06 0320N 0880W 013
NE
         
Re-recorded:
873547
8/26/2009
                           

 
 
-16-

--------------------------------------------------------------------------------

 

 
Serial #
Claim
County
Location Date
Location Date
County Reg. #
County Filing Date
Claimant
Mer, Twn, Range, Section
Subdivision
127
WMC297692
DC-36
Natrona
2/24/2009
2/24/2009
861546
3/3/2009
Glasscock, John W.
06 0320N 0870W 007
SW
 
 
DC-36
 
2/24/2009
 
   
 
06 0320N 0870W 018
NW
 
 
DC-36
 
2/24/2009
 
   
 
06 0320N 0880W 012
SE
 
 
DC-36
 
2/24/2009
 
   
 
06 0320N 0880W 013
NE
         
Re-recorded:
873546
8/26/2009
         
34
 DC claims
                                   
128
WMC298375
GP 1
Natrona
7/20/2009
7/20/2009
871267
7/23/2009
Glasscock, John W.
06 0330N 0870W 033
NE
129
WMC298376
GP 2
Natrona
7/20/2009
7/20/2009
871268
7/23/2009
Glasscock, John W.
06 0330N 0870W 033
NE SE
130
WMC298377
GP 3
Natrona
7/20/2009
7/20/2009
871269
7/23/2009
Glasscock, John W.
06 0330N 0870W 033
NE
131
WMC298378
GP 4
Natrona
9/1/2009
9/1/2009
874552
9/4/2009
Glasscock, John W.
06 0330N 0870W 033
NE SE
132
WMC298379
GP 5
Natrona
7/20/2009
7/20/2009
871270
7/23/2009
Glasscock, John W.
06 0330N 0870W 033
NE
133
WMC298380
GP 6
Natrona
9/1/2009
9/1/2009
874553
9/4/2009
Glasscock, John W.
06 0330N 0870W 033
NE SE
134
WMC298381
GP 7
Natrona
7/20/2009
7/20/2009
871271
7/23/2009
Glasscock, John W.
06 0330N 0870W 033
NE
135
WMC298382
GP 8
Natrona
9/1/2009
9/1/2009
874554
9/4/2009
Glasscock, John W.
06 0330N 0870W 033
NE SE
136
WMC298383
GP 9
Natrona
7/20/2009
7/20/2009
871272
7/23/2009
Glasscock, John W.
06 0330N 0870W 033
NE NW
137
WMC298384
GP 10
Natrona
7/20/2009
7/20/2009
871273
7/23/2009
Glasscock, John W.
06 0330N 0870W 033
NE NW SW SE
138
WMC298385
GP 11
Natrona
7/20/2009
7/20/2009
871274
7/23/2009
Glasscock, John W.
06 0330N 0870W 033
NW
139
WMC298386
GP 12
Natrona
7/20/2009
7/20/2009
871275
7/23/2009
Glasscock, John W.
06 0330N 0870W 033
NW SW
140
WMC298387
GP 13
Natrona
7/20/2009
7/20/2009
871276
7/23/2009
Glasscock, John W.
06 0330N 0870W 033
NW SW
141
WMC298388
GP 14
Natrona
7/20/2009
7/20/2009
871277
7/23/2009
Glasscock, John W.
06 0330N 0870W 033
NW SW
142
WMC298389
GP 15
Natrona
7/20/2009
7/20/2009
871278
7/23/2009
Glasscock, John W.
06 0330N 0870W 033
SW
143
WMC298390
GP 16
Natrona
7/20/2009
7/20/2009
871279
7/23/2009
Glasscock, John W.
06 0320N 0870W 032
NE
 
 
GP 16
 
7/20/2009
 
   
 
06 0330N 0870W 033
SW
144
WMC298391
GP 17
Natrona
7/20/2009
7/20/2009
871280
7/23/2009
Glasscock, John W.
06 0330N 0870W 033
SW
145
WMC298392
GP 18
Natrona
7/20/2009
7/20/2009
871281
7/23/2009
Glasscock, John W.
06 0320N 0870W 005
NE
 
 
GP 18
 
7/20/2009
 
   
 
06 0330N 0870W 033
SW
146
WMC298393
GP 19
Natrona
7/20/2009
7/20/2009
871282
7/23/2009
Glasscock, John W.
06 0330N 0870W 033
SW
147
WMC298394
GP 20
Natrona
7/20/2009
7/20/2009
871283
7/23/2009
Glasscock, John W.
06 0320N 0870W 005
NE
 
 
GP 20
 
7/20/2009
 
   
 
06 0330N 0870W 033
SW
148
WMC298395
GP 21
Natrona
7/20/2009
7/20/2009
871284
7/23/2009
Glasscock, John W.
06 0330N 0870W 033
SW SE
149
WMC298396
GP 22
Natrona
7/20/2009
7/20/2009
871285
7/23/2009
Glasscock, John W.
06 0320N 0870W 005
NE
                     

 
 
-17-

--------------------------------------------------------------------------------

 

 
Serial #
Claim
County
Location Date
Location Date
County Reg. #
County Filing Date
Claimant
Mer, Twn, Range, Section
Subdivision
 
 
GP 22
 
7/20/2009
 
   
 
06 0330N 0870W 033
SW SE
150
WMC298397
GP 23
Natrona
9/1/2009
9/1/2009
874555
9/4/2009
Glasscock, John W.
06 0330N 0870W 033
SE
151
WMC298398
GP 24
Natrona
9/1/2009
9/1/2009
874556
9/4/2009
Glasscock, John W.
06 0330N 0870W 033
SE
152
WMC298399
GP 25
Natrona
9/1/2009
9/1/2009
874557
9/4/2009
Glasscock, John W.
06 0330N 0870W 033
SE
153
WMC298400
GP 26
Natrona
7/20/2009
7/20/2009
871286
7/23/2009
Glasscock, John W.
06 0330N 0870W 033
SE
154
WMC300484
GP 27
Natrona
11/30/2009
11/30/2009
882769
1/21/2010
Glasscock, John W.
06 0320N 0870W 005
NE
155
WMC300485
GP 28
Natrona
11/30/2009
11/30/2009
882768
1/21/2010
Glasscock, John W.
06 0320N 0870W 005
NE
   
28
 GP claims
                                   
156
WMC298569
GRN 1
Natrona
8/4/2009
8/4/2009
875339
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
SW
157
WMC298570
GRN 2
Natrona
8/4/2009
8/4/2009
875343
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
NE SE
158
WMC298571
GRN 3
Natrona
8/4/2009
8/4/2009
875344
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
SE
159
WMC298572
GRN 4
Natrona
8/4/2009
8/4/2009
875345
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
NE SE
160
WMC298573
GRN 5
Natrona
8/4/2009
8/4/2009
875346
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
SE
161
WMC298574
GRN 6
Natrona
8/4/2009
8/4/2009
875347
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
NE SE
162
WMC298575
GRN 7
Natrona
8/4/2009
8/4/2009
875348
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
SE
163
WMC298576
GRN 8
Natrona
8/4/2009
8/4/2009
875349
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
NE SE
164
WMC298577
GRN 9
Natrona
8/4/2009
8/4/2009
875350
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
SW SE
165
WMC298578
GRN 10
Natrona
8/4/2009
8/4/2009
875351
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
NE NW SW SE
166
WMC298579
GRN 11
Natrona
8/4/2009
8/4/2009
875340
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
SW
167
WMC298580
GRN 12
Natrona
8/4/2009
8/4/2009
875341
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
NW SW
168
WMC298581
GRN 13
Natrona
8/4/2009
8/4/2009
875352
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
SW
169
WMC298582
GRN 14
Natrona
8/4/2009
8/4/2009
875353
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
NW SW
170
WMC298583
GRN 15
Natrona
8/4/2009
8/4/2009
875354
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
SW
171
WMC298584
GRN 16
Natrona
8/4/2009
8/4/2009
875355
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
NW SW
172
WMC298585
GRN 17
Natrona
8/4/2009
8/4/2009
875356
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
SW
173
WMC298586
GRN 18
Natrona
8/4/2009
8/4/2009
875357
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
NW SW
174
WMC298587
GRN 19
Natrona
8/4/2009
8/4/2009
875358
9/18/2009
Glasscock, John W.
06 0320N 0880W 018
SE
175
WMC298588
GRN 20
Natrona
8/4/2009
8/4/2009
875359
9/18/2009
Glasscock, John W.
06 0320N 0880W 018
NE SE
176
WMC298589
GRN 21
Natrona
8/4/2009
8/4/2009
875342
9/18/2009
Glasscock, John W.
06 0320N 0880W 018
SE
177
WMC298590
GRN 22
Natrona
8/4/2009
8/4/2009
875360
9/18/2009
Glasscock, John W.
06 0320N 0880W 018
NE SE
178
WMC298591
GRN 23
Natrona
8/4/2009
8/4/2009
875361
9/18/2009
Glasscock, John W.
06 0320N 0880W 018
SE
                     

 
 
-18-

--------------------------------------------------------------------------------

 

 
Serial #
Claim
County
Location Date
Location Date
County Reg. #
County Filing Date
Claimant
Mer, Twn, Range, Section
Subdivision
179
WMC298592
GRN 24
Natrona
8/4/2009
8/4/2009
875362
9/18/2009
Glasscock, John W.
06 0320N 0880W 018
NE SE
180
WMC298593
GRN 25
Natrona
8/4/2009
8/4/2009
875363
9/18/2009
Glasscock, John W.
06 0320N 0880W 018
SE
181
WMC298594
GRN 26
Natrona
8/4/2009
8/4/2009
875364
9/18/2009
Glasscock, John W.
06 0320N 0880W 018
NE SE
182
WMC298595
GRN 27
Natrona
8/4/2009
8/4/2009
875365
9/18/2009
Glasscock, John W.
06 0320N 0880W 018
SW SE
183
WMC298596
GRN 28
Natrona
8/4/2009
8/4/2009
875366
9/18/2009
Glasscock, John W.
06 0320N 0880W 018
NE NW SW SE
184
WMC298597
GRN 29
Natrona
8/5/2009
8/5/2009
875367
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
NE
185
WMC298598
GRN 30
Natrona
8/5/2009
8/5/2009
875368
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
NE
186
WMC298599
GRN 31
Natrona
8/5/2009
8/5/2009
875369
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
NE
187
WMC298600
GRN 32
Natrona
8/5/2009
8/5/2009
875370
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
NE
188
WMC298601
GRN 33
Natrona
8/5/2009
8/5/2009
875371
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
NE NW
189
WMC298602
GRN 34
Natrona
8/5/2009
8/5/2009
875372
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
NW
190
WMC298603
GRN 35
Natrona
8/5/2009
8/5/2009
875373
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
NW
191
WMC298604
GRN 36
Natrona
8/5/2009
8/5/2009
875374
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
NW
192
WMC298605
GRN 37
Natrona
8/5/2009
8/5/2009
875375
9/18/2009
Glasscock, John W.
06 0320N 0880W 017
NW
193
WMC298606
GRN 38
Natrona
8/5/2009
8/5/2009
875376
9/18/2009
Glasscock, John W.
06 0320N 0880W 018
NE
194
WMC298607
GRN 39
Natrona
8/5/2009
8/5/2009
875377
9/18/2009
Glasscock, John W.
06 0320N 0880W 018
NE
195
WMC298608
GRN 40
Natrona
8/5/2009
8/5/2009
875378
9/18/2009
Glasscock, John W.
06 0320N 0880W 018
NE
196
WMC298609
GRN 41
Natrona
8/5/2009
8/5/2009
875379
9/18/2009
Glasscock, John W.
06 0320N 0880W 018
NE
197
WMC298610
GRN 42
Natrona
8/5/2009
8/5/2009
875380
9/18/2009
Glasscock, John W.
06 0320N 0880W 018
NE NW
198
WMC298611
GRN 43
Natrona
8/4/2009
8/4/2009
875381
9/18/2009
Glasscock, John W.
06 0320N 0880W 020
NE NW
199
WMC298612
GRN 44
Natrona
8/4/2009
8/4/2009
875382
9/18/2009
Glasscock, John W.
06 0320N 0880W 020
NE
 
 
GRN 44
 
8/4/2009
 
   
 
06 0320N 0880W 021
NW
200
WMC298613
GRN 45
Natrona
8/4/2009
8/4/2009
875383
9/18/2009
Glasscock, John W.
06 0320N 0880W 020
NE NW
201
WMC298614
GRN 46
Natrona
8/4/2009
8/4/2009
875384
9/18/2009
Glasscock, John W.
06 0320N 0880W 020
NE
 
 
GRN 46
 
8/4/2009
 
   
 
06 0320N 0880W 021
NW
202
WMC298615
GRN 47
Natrona
8/4/2009
8/4/2009
875385
9/18/2009
Glasscock, John W.
06 0320N 0880W 020
NE NW
203
WMC298616
GRN 48
Natrona
8/4/2009
8/4/2009
875386
9/18/2009
Glasscock, John W.
06 0320N 0880W 020
NE
 
 
GRN 48
 
8/4/2009
 
   
 
06 0320N 0880W 021
NW
204
WMC298617
GRN 49
Natrona
8/4/2009
8/4/2009
875387
9/18/2009
Glasscock, John W.
06 0320N 0880W 020
NE NW
205
WMC298618
GRN 50
Natrona
8/4/2009
8/4/2009
875388
9/18/2009
Glasscock, John W.
06 0320N 0880W 020
NE
 
 
GRN 50
 
8/4/2009
 
   
 
06 0320N 0880W 021
NW
206
WMC298619
GRN 51
Natrona
8/4/2009
8/4/2009
875389
9/18/2009
Glasscock, John W.
06 0320N 0880W 020
NE NW SW SE
                     

 
 
-19-

--------------------------------------------------------------------------------

 

 
Serial #
Claim
County
Location Date
Location Date
County Reg. #
County Filing Date
Claimant
Mer, Twn, Range, Section
Subdivision
207
WMC298620
GRN 52
Natrona
8/4/2009
8/4/2009
875390
9/18/2009
Glasscock, John W.
06 0320N 0880W 020
NE SE
 
 
GRN 52
 
8/4/2009
 
   
 
06 0320N 0880W 021
NW SW
208
WMC298621
GRN 53
Natrona
8/5/2009
8/5/2009
875391
9/18/2009
Glasscock, John W.
06 0320N 0880W 019
NE
 
 
GRN 53
 
8/5/2009
 
   
 
06 0320N 0880W 020
NW
209
WMC298622
GRN 54
Natrona
8/5/2009
8/5/2009
875392
9/18/2009
Glasscock, John W.
06 0320N 0880W 020
NW
210
WMC298623
GRN 55
Natrona
8/5/2009
8/5/2009
875393
9/18/2009
Glasscock, John W.
06 0320N 0880W 019
NE
 
 
GRN 55
 
8/5/2009
 
   
 
06 0320N 0880W 020
NW
211
WMC298624
GRN 56
Natrona
8/5/2009
8/5/2009
875394
9/18/2009
Glasscock, John W.
06 0320N 0880W 020
NW
212
WMC298625
GRN 57
Natrona
8/5/2009
8/5/2009
875395
9/18/2009
Glasscock, John W.
06 0320N 0880W 019
NE
 
 
GRN 57
 
8/5/2009
 
   
 
06 0320N 0880W 020
NW
213
WMC298626
GRN 58
Natrona
8/5/2009
8/5/2009
875396
9/18/2009
Glasscock, John W.
06 0320N 0880W 020
NW
214
WMC298627
GRN 59
Natrona
8/5/2009
8/5/2009
875397
9/18/2009
Glasscock, John W.
06 0320N 0880W 019
NE
 
 
GRN 59
 
8/5/2009
 
   
 
06 0320N 0880W 020
NW
215
WMC298628
GRN 60
Natrona
8/5/2009
8/5/2009
875398
9/18/2009
Glasscock, John W.
06 0320N 0880W 020
NW
216
WMC298629
GRN 63
Natrona
8/5/2009
8/5/2009
875399
9/18/2009
Glasscock, John W.
06 0320N 0880W 019
NE NW
217
WMC298630
GRN 64
Natrona
8/5/2009
8/5/2009
875400
9/18/2009
Glasscock, John W.
06 0320N 0880W 019
NE
218
WMC298631
GRN 65
Natrona
8/5/2009
8/5/2009
875401
9/18/2009
Glasscock, John W.
06 0320N 0880W 019
NE NW
219
WMC298632
GRN 66
Natrona
8/5/2009
8/5/2009
875402
9/18/2009
Glasscock, John W.
06 0320N 0880W 019
NE
220
WMC298633
GRN 67
Natrona
8/5/2009
8/5/2009
875403
9/18/2009
Glasscock, John W.
06 0320N 0880W 019
NE NW
221
WMC298634
GRN 68
Natrona
8/5/2009
8/5/2009
875404
9/18/2009
Glasscock, John W.
06 0320N 0880W 019
NE
222
WMC298635
GRN 69
Natrona
8/5/2009
8/5/2009
875405
9/18/2009
Glasscock, John W.
06 0320N 0880W 019
NE NW
223
WMC298636
GRN 70
Natrona
8/5/2009
8/5/2009
875406
9/18/2009
Glasscock, John W.
06 0320N 0880W 019
NE
224
WMC298637
GRN 74
Natrona
8/10/2009
8/10/2009
875407
9/18/2009
Glasscock, John W.
06 0320N 0880W 020
SE
 
 
GRN 74
 
8/10/2009
 
   
 
06 0320N 0880W 021
SW
225
WMC298638
GRN 76
Natrona
8/10/2009
8/10/2009
875408
9/18/2009
Glasscock, John W.
06 0320N 0880W 020
SE
 
 
GRN 76
 
8/10/2009
 
   
 
06 0320N 0880W 021
SW
   
70
 GRN claims
                                 
226
WMC298401
MD 1
Natrona
7/20/2009
7/20/2009
871288
7/24/2009
Glasscock, John W.
06 0320N 0870W 007
NW
227
WMC298402
MD 2
Natrona
7/20/2009
7/20/2009
871289
7/24/2009
Glasscock, John W.
06 0320N 0870W 007
NW
228
WMC297693
MD-3
Natrona
2/24/2009
2/24/2009
861491
3/3/2009
Glasscock, John W.
06 0320N 0870W 007
NE NW
229
WMC297694
MD-4
Natrona
2/24/2009
2/24/2009
861492
3/3/2009
Glasscock, John W.
06 0320N 0870W 007
NE NW SW SE
                     

 
 
-20-

--------------------------------------------------------------------------------

 

 
Serial #
Claim
County
Location Date
Location Date
County Reg. #
County Filing Date
Claimant
Mer, Twn, Range, Section
Subdivision
         
Re-recorded:
873553
8/26/2009
     
230
WMC297695
MD-5
Natrona
2/24/2009
2/24/2009
861493
3/3/2009
Glasscock, John W.
06 0320N 0870W 007
NE
231
WMC297696
MD-6
Natrona
2/24/2009
2/24/2009
861494
3/3/2009
Glasscock, John W.
06 0320N 0870W 007
NE SE
         
Re-recorded:
873552
8/26/2009
     
232
WMC297697
MD-7
Natrona
2/24/2009
2/24/2009
861495
3/3/2009
Glasscock, John W.
06 0320N 0870W 007
NE SW SE
         
Re-recorded:
877863
10/27/2009
                 
881754
1/4/2010
     
233
WMC297698
MD-8
Natrona
2/24/2009
2/24/2009
861496
3/3/2009
Glasscock, John W.
06 0320N 0870W 007
NE SE
         
Re-recorded:
877862
10/27/2009
                 
881753
1/4/2010
     
234
WMC297699
MD-9
Natrona
2/24/2009
2/24/2009
861497
3/3/2009
Glasscock, John W.
06 0320N 0870W 007
SW SE
235
WMC297700
MD-10
Natrona
2/24/2009
2/24/2009
861498
3/3/2009
Glasscock, John W.
06 0320N 0870W 007
SE
236
WMC297701
MD-11
Natrona
2/24/2009
2/24/2009
861499
3/3/2009
Glasscock, John W.
06 0320N 0870W 007
NE SE
237
WMC298403
MD 12
Natrona
7/20/2009
7/20/2009
871290
7/24/2009
Glasscock, John W.
06 0320N 0870W 007
NE SE
 
 
MD 12
 
7/20/2009
 
   
 
06 0320N 0870W 008
NW SW
238
WMC298404
MD 13
Natrona
7/20/2009
7/20/2009
871291
7/24/2009
Glasscock, John W.
06 0320N 0870W 008
NW SW
239
WMC298405
MD 14
Natrona
7/20/2009
7/20/2009
871292
7/24/2009
Glasscock, John W.
06 0320N 0870W 008
SW
240
WMC298406
MD 15
Natrona
7/20/2009
7/20/2009
871293
7/24/2009
Glasscock, John W.
06 0320N 0870W 008
SW
241
WMC298407
MD 16
Natrona
7/20/2009
7/20/2009
871294
7/24/2009
Glasscock, John W.
06 0320N 0870W 008
NW SW
242
WMC298408
MD 17
Natrona
7/20/2009
7/20/2009
871295
7/24/2009
Glasscock, John W.
06 0320N 0870W 007
NE
 
 
MD 17
 
7/20/2009
 
   
 
06 0320N 0870W 008
NW
243
WMC298409
MD 18
Natrona
7/20/2009
7/20/2009
871296
7/24/2009
Glasscock, John W.
06 0320N 0870W 007
NW
 
 
MD 18
 
7/20/2009
 
   
 
06 0320N 0880W 012
NE SE
244
WMC298410
MD 19
Natrona
7/20/2009
7/20/2009
871297
7/24/2009
Glasscock, John W.
06 0320N 0880W 012
SE
245
WMC298411
MD 20
Natrona
7/20/2009
7/20/2009
871298
7/24/2009
Glasscock, John W.
06 0320N 0870W 007
SW
 
 
MD 20
 
7/20/2009
 
   
 
06 0320N 0880W 012
SE
246
WMC298412
MD 21
Natrona
7/20/2009
7/20/2009
871299
7/24/2009
Glasscock, John W.
06 0320N 0870W 007
SW
   
21
 MD claims
                                 
247
WMC297702
MF-1
Natrona
2/24/2009
2/24/2009
861579
3/3/2009
Glasscock, John W.
06 0320N 0870W 006
SE
248
WMC297703
MF-2
Natrona
2/24/2009
2/24/2009
861580
3/3/2009
Glasscock, John W.
06 0320N 0870W 006
SE
249
WMC297704
MF-3
Natrona
2/24/2009
2/24/2009
861581
3/3/2009
Glasscock, John W.
06 0320N 0870W 006
SE
                     

 
 
-21-

--------------------------------------------------------------------------------

 

 
Serial #
Claim
County
Location Date
Location Date
County Reg. #
County Filing Date
Claimant
Mer, Twn, Range, Section
Subdivision
 
 
MF-3
 
2/24/2009
 
   
 
06 0320N 0870W 007
NE
250
WMC297705
MF-4
Natrona
2/24/2009
2/24/2009
861547
3/3/2009
Glasscock, John W.
06 0320N 0870W 006
SE
 
 
MF-4
 
2/24/2009
 
   
 
06 0320N 0870W 007
NE
251
WMC297706
MF-5
Natrona
2/24/2009
2/24/2009
861548
3/3/2009
Glasscock, John W.
06 0320N 0870W 005
SW
 
 
MF-5
 
2/24/2009
 
   
 
06 0320N 0870W 006
SE
         
Re-recorded:
873554
8/26/2009
     
252
WMC297707
MF-6
Natrona
2/24/2009
2/24/2009
861549
3/3/2009
Glasscock, John W.
06 0320N 0870W 005
SW
253
WMC297708
MF-7
Natrona
2/24/2009
2/24/2009
861550
3/3/2009
Glasscock, John W.
06 0320N 0870W 005
SW
254
WMC297709
MF-8
Natrona
2/24/2009
2/24/2009
861551
3/3/2009
Glasscock, John W.
06 0320N 0870W 005
SW
255
WMC297710
MF-9
Natrona
2/24/2009
2/24/2009
861552
3/3/2009
Glasscock, John W.
06 0320N 0870W 005
SW SE
256
WMC297711
MF-10
Natrona
2/24/2009
2/24/2009
861553
3/3/2009
Glasscock, John W.
06 0320N 0870W 005
SE
257
WMC297712
MF-11
Natrona
2/24/2009
2/24/2009
861554
3/3/2009
Glasscock, John W.
06 0320N 0870W 005
SW
 
 
MF-11
 
2/24/2009
 
   
 
06 0320N 0870W 006
SE
258
WMC297713
MF-12
Natrona
2/24/2009
2/24/2009
861555
3/3/2009
Glasscock, John W.
06 0320N 0870W 005
SW
259
WMC297714
MF-13
Natrona
2/24/2009
2/24/2009
861556
3/3/2009
Glasscock, John W.
06 0320N 0870W 005
SW
 
 
MF-13
 
2/24/2009
 
   
 
06 0320N 0870W 008
NW
260
WMC297715
MF-14
Natrona
2/24/2009
2/24/2009
861557
3/3/2009
Glasscock, John W.
06 0320N 0870W 005
SW
 
 
MF-14
 
2/24/2009
 
   
 
06 0320N 0870W 008
NW
261
WMC300486
MF 15
Natrona
11/30/2009
11/30/2009
882764
1/21/2010
Glasscock, John W.
06 0320N 0870W 005
SE
262
WMC300487
MF 16
Natrona
11/30/2009
11/30/2009
882767
1/21/2010
Glasscock, John W.
06 0320N 0870W 005
SW SE
263
WMC300488
MF 17
Natrona
11/30/2009
11/30/2009
882766
1/21/2010
Glasscock, John W.
06 0320N 0870W 005
NE SE
264
WMC300489
MF 18
Natrona
11/30/2009
11/30/2009
882865
1/21/2010
Glasscock, John W.
06 0320N 0870W 005
NE SE
   
18
 MF claims
                                 
265
WMC297493
QL-1
Natrona
1/7/2009
1/7/2009
858573
1/13/2009
Glasscock, John W.
06 0320N 0870W 021
SW
 
 
QL-1
 
1/7/2009
 
   
 
06 0320N 0870W 028
NW
266
WMC297494
QL-2
Natrona
1/7/2009
1/7/2009
858574
1/13/2009
Glasscock, John W.
06 0320N 0870W 028
NW SW
267
WMC297495
QL-3
Natrona
1/7/2009
1/7/2009
858575
1/13/2009
Glasscock, John W.
06 0320N 0870W 021
SW
 
 
QL-3
 
1/7/2009
 
   
 
06 0320N 0870W 028
NW
268
WMC297496
QL-4
Natrona
1/7/2009
1/7/2009
858576
1/13/2009
Glasscock, John W.
06 0320N 0870W 028
NW SW
269
WMC297497
QL-5
Natrona
1/7/2009
1/7/2009
858577
1/13/2009
Glasscock, John W.
06 0320N 0870W 028
NW SW
270
WMC298413
QL 6
Natrona
7/20/2009
7/20/2009
871424
7/24/2009
Glasscock, John W.
06 0320N 0870W 028
NW SW
                     

 
 
-22-

--------------------------------------------------------------------------------

 

 
Serial #
Claim
County
Location Date
Location Date
County Reg. #
County Filing Date
Claimant
Mer, Twn, Range, Section
Subdivision
271
WMC298414
QL 7
Natrona
7/20/2009
7/20/2009
871425
7/24/2009
Glasscock, John W.
06 0320N 0870W 028
NE NW SW SE
272
WMC298415
QL 8
Natrona
7/20/2009
7/20/2009
871426
7/24/2009
Glasscock, John W.
06 0320N 0870W 028
NE SE
273
WMC298416
QL 9
Natrona
7/20/2009
7/20/2009
871427
7/24/2009
Glasscock, John W.
06 0320N 0870W 028
NE SE
274
WMC298417
QL 10
Natrona
7/20/2009
7/20/2009
871428
7/24/2009
Glasscock, John W.
06 0320N 0870W 028
SE
275
WMC298418
QL 11
Natrona
7/20/2009
7/20/2009
871429
7/24/2009
Glasscock, John W.
06 0320N 0870W 028
NE SE
276
WMC298419
QL 12
Natrona
7/20/2009
7/20/2009
871430
7/24/2009
Glasscock, John W.
06 0320N 0870W 028
SE
277
WMC298420
QL 13
Natrona
7/20/2009
7/20/2009
871431
7/24/2009
Glasscock, John W.
06 0320N 0870W 027
NW SW
 
 
QL 13
 
7/20/2009
 
   
 
06 0320N 0870W 028
NE SE
278
WMC298421
QL 14
Natrona
7/20/2009
7/20/2009
871432
7/24/2009
Glasscock, John W.
06 0320N 0870W 027
SW
 
 
QL 14
 
7/20/2009
 
   
 
06 0320N 0870W 028
SE
279
WMC298422
QL 15
Natrona
7/20/2009
7/20/2009
871433
7/24/2009
Glasscock, John W.
06 0320N 0870W 027
NW SW
280
WMC298423
QL 16
Natrona
7/20/2009
7/20/2009
871434
7/24/2009
Glasscock, John W.
06 0320N 0870W 027
SW
   
16
 QL claims
                                   
281
WMC297498
RE-1
Natrona
1/7/2009
1/7/2009
858554
1/13/2009
Glasscock, John W.
06 0320N 0880W 029
SW
282
WMC297499
RE-2
Natrona
1/7/2009
1/7/2009
858555
1/13/2009
Glasscock, John W.
06 0320N 0880W 029
SW
283
WMC297500
RE-3
Natrona
1/7/2009
1/7/2009
858556
1/13/2009
Glasscock, John W.
06 0320N 0880W 029
SW SE
284
WMC297716
RE-4
Natrona
2/24/2009
2/24/2009
861560
3/3/2009
Glasscock, John W.
06 0320N 0880W 029
SE
285
WMC297717
RE-5
Natrona
2/24/2009
2/24/2009
861561
3/3/2009
Glasscock, John W.
06 0320N 0880W 029
SE
286
WMC297718
RE-6
Natrona
2/24/2009
2/24/2009
861562
3/3/2009
Glasscock, John W.
06 0320N 0880W 029
NW SW
         
Re-recorded:
873556
8/26/2009
     
287
WMC297719
RE-7
Natrona
2/24/2009
2/24/2009
861563
3/3/2009
Glasscock, John W.
06 0320N 0880W 029
NE NW SW SE
         
Re-recorded:
873555
8/26/2009
         
7
 RE claims
                                   
288
WMC298657
RH 127
Natrona
8/12/2009
8/12/2009
875409
9/18/2009
Glasscock, John W.
06 0320N 0870W 020
SW SE
289
WMC298658
RH 128
Natrona
8/12/2009
8/12/2009
875410
9/18/2009
Glasscock, John W.
06 0320N 0870W 020
SE
290
WMC298659
RH 129
Natrona
7/24/2009
7/24/2009
875411
9/18/2009
Glasscock, John W.
06 0320N 0870W 020
SE
291
WMC298660
RH 130
Natrona
7/24/2009
7/24/2009
875412
9/18/2009
Glasscock, John W.
06 0320N 0870W 020
SE
 
 
RH 130
 
7/24/2009
 
   
 
06 0320N 0870W 029
NE
292
WMC298661
RH 131
Natrona
7/24/2009
7/24/2009
875413
9/18/2009
Glasscock, John W.
06 0320N 0870W 020
SE
293
WMC298662
RH 132
Natrona
7/24/2009
7/24/2009
875414
9/18/2009
Glasscock, John W.
06 0320N 0870W 020
SE
                     

 
 
-23-

--------------------------------------------------------------------------------

 

 
Serial #
Claim
County
Location Date
Location Date
County Reg. #
County Filing Date
Claimant
Mer, Twn, Range, Section
Subdivision
 
 
RH 132
 
7/24/2009
 
   
 
06 0320N 0870W 029
NE
294
WMC298663
RH 133
Natrona
7/24/2009
7/24/2009
875415
9/18/2009
Glasscock, John W.
06 0320N 0870W 020
SE
 
 
RH 133
 
7/24/2009
 
   
 
06 0320N 0870W 021
SW
295
WMC298664
RH 134
Natrona
7/24/2009
7/24/2009
875416
9/18/2009
Glasscock, John W.
06 0320N 0870W 021
SW
296
WMC298665
RH 135
Natrona
7/24/2009
7/24/2009
875417
9/18/2009
Glasscock, John W.
06 0320N 0870W 021
SW
297
WMC298666
RH 137
Natrona
7/24/2009
7/24/2009
875418
9/18/2009
Glasscock, John W.
06 0320N 0870W 021
SW
 
 
RH 137
 
7/24/2009
 
   
 
06 0320N 0870W 028
NW
298
WMC298667
RH 138
Natrona
7/27/2009
7/27/2009
875419
9/18/2009
Glasscock, John W.
06 0320N 0870W 021
SW
 
 
RH 138
 
7/27/2009
 
   
 
06 0320N 0870W 028
NW
299
WMC298668
RH 139
Natrona
7/24/2009
7/24/2009
875420
9/18/2009
Glasscock, John W.
06 0320N 0870W 021
SW
300
WMC298669
RH 140
Natrona
7/29/2009
7/29/2009
875421
9/18/2009
Glasscock, John W.
06 0320N 0870W 029
NE NW
301
WMC298670
RH 141
Natrona
7/24/2009
7/24/2009
875422
9/18/2009
Glasscock, John W.
06 0320N 0870W 029
NW SW
302
WMC298671
RH 142
Natrona
7/24/2009
7/24/2009
875423
9/18/2009
Glasscock, John W.
06 0320N 0870W 029
NE NW SW SE
303
WMC298672
RH 143
Natrona
7/29/2009
7/29/2009
875424
9/18/2009
Glasscock, John W.
06 0320N 0870W 029
NE
304
WMC298673
RH 144
Natrona
7/24/2009
7/24/2009
875425
9/18/2009
Glasscock, John W.
06 0320N 0870W 029
NE SE
305
WMC298674
RH 145
Natrona
7/24/2009
7/24/2009
875426
9/18/2009
Glasscock, John W.
06 0320N 0870W 029
NE SE
306
WMC298675
RH 146
Natrona
7/24/2009
7/24/2009
875427
9/18/2009
Glasscock, John W.
06 0320N 0870W 029
NE
307
WMC298676
RH 147
Natrona
7/24/2009
7/24/2009
875428
9/18/2009
Glasscock, John W.
06 0320N 0870W 029
NE SE
308
WMC298677
RH 148
Natrona
7/24/2009
7/24/2009
875429
9/18/2009
Glasscock, John W.
06 0320N 0870W 029
NE
309
WMC298678
RH 149
Natrona
7/24/2009
7/24/2009
875430
9/18/2009
Glasscock, John W.
06 0320N 0870W 029
NE SE
310
WMC298679
RH 150
Natrona
7/27/2009
7/27/2009
875431
9/18/2009
Glasscock, John W.
06 0320N 0870W 028
SW
311
WMC298680
RH 151
Natrona
7/27/2009
7/27/2009
875432
9/18/2009
Glasscock, John W.
06 0320N 0870W 028
SW
 
 
RH 151
 
7/27/2009
 
   
 
06 0320N 0870W 033
NW
312
WMC298681
RH 152
Natrona
7/27/2009
7/27/2009
875433
9/18/2009
Glasscock, John W.
06 0320N 0870W 028
SW
313
WMC298682
RH 153
Natrona
7/27/2009
7/27/2009
875434
9/18/2009
Glasscock, John W.
06 0320N 0870W 028
SW
 
 
RH 153
 
7/27/2009
 
   
 
06 0320N 0870W 033
NW
314
WMC298683
RH 154
Natrona
7/30/2009
7/30/2009
875435
9/18/2009
Glasscock, John W.
06 0320N 0870W 028
NW
315
WMC298684
RH 155
Natrona
7/27/2009
7/27/2009
875436
9/18/2009
Glasscock, John W.
06 0320N 0870W 028
SW
 
 
RH 155
 
7/27/2009
 
   
 
06 0320N 0870W 033
NW
316
WMC298685
RH 156
Natrona
7/27/2009
7/27/2009
875437
9/18/2009
Glasscock, John W.
06 0320N 0870W 028
SW
317
WMC298686
RH 157
Natrona
7/27/2009
7/27/2009
875438
9/18/2009
Glasscock, John W.
06 0320N 0870W 028
SW
 
 
RH 157
 
7/27/2009
 
   
 
06 0320N 0870W 033
NW
                     

 
 
-24-

--------------------------------------------------------------------------------

 

 
Serial #
Claim
County
Location Date
Location Date
County Reg. #
County Filing Date
Claimant
Mer, Twn, Range, Section
Subdivision
318
WMC298687
RH 158
Natrona
7/27/2009
7/27/2009
875439
9/18/2009
Glasscock, John W.
06 0320N 0870W 028
SW
319
WMC298688
RH 159
Natrona
7/27/2009
7/27/2009
875440
9/18/2009
Glasscock, John W.
06 0320N 0870W 028
SW SE
 
 
RH 159
 
7/27/2009
 
   
 
06 0320N 0870W 033
NE NW
320
WMC298689
RH 160
Natrona
7/27/2009
7/27/2009
875441
9/18/2009
Glasscock, John W.
06 0320N 0870W 028
SW SE
321
WMC298690
RH 161
Natrona
7/27/2009
7/27/2009
875442
9/18/2009
Glasscock, John W.
06 0320N 0870W 028
SE
 
 
RH 161
 
7/27/2009
 
   
 
06 0320N 0870W 033
NE
322
WMC298691
RH 162
Natrona
7/27/2009
7/27/2009
875443
9/18/2009
Glasscock, John W.
06 0320N 0870W 028
SE
323
WMC298692
RH 163
Natrona
8/12/2009
8/12/2009
875444
9/18/2009
Glasscock, John W.
06 0320N 0870W 020
SW
 
 
RH 163
 
8/12/2009
 
   
 
06 0320N 0870W 029
NW
324
WMC298693
RH 164
Natrona
8/12/2009
8/12/2009
875445
9/18/2009
Glasscock, John W.
06 0320N 0870W 020
SW
 
 
RH 164
 
8/12/2009
 
   
 
06 0320N 0870W 029
NW
325
WMC298694
RH 165
Natrona
7/30/2009
7/30/2009
875446
9/18/2009
Glasscock, John W.
06 0320N 0870W 029
NW
326
WMC298695
RH 166
Natrona
7/30/2009
7/30/2009
875447
9/18/2009
Glasscock, John W.
06 0320N 0870W 029
NW
327
WMC298696
RH 167
Natrona
7/30/2009
7/30/2009
875448
9/18/2009
Glasscock, John W.
06 0320N 0870W 029
NW SW
328
WMC298697
RH 168
Natrona
7/30/2009
7/30/2009
875449
9/18/2009
Glasscock, John W.
06 0320N 0870W 029
NW SW
329
WMC298698
RH 169
Natrona
7/27/2009
7/27/2009
875450
9/18/2009
Glasscock, John W.
06 0320N 0870W 028
SE
 
 
RH 169
 
7/27/2009
 
   
 
06 0320N 0870W 033
NE
330
WMC298699
RH 170
Natrona
7/27/2009
7/27/2009
875451
9/18/2009
Glasscock, John W.
06 0320N 0870W 028
SE
 
 
RH 170
 
7/27/2009
 
   
 
06 0320N 0870W 033
NE
331
WMC298700
RH 171
Natrona
7/27/2009
7/27/2009
875452
9/18/2009
Glasscock, John W.
06 0320N 0870W 027
SW
 
 
RH 171
 
7/27/2009
 
   
 
06 0320N 0870W 028
SE
 
 
RH 171
 
7/27/2009
 
   
 
06 0320N 0870W 033
NE
 
 
RH 171
 
7/27/2009
 
   
 
06 0320N 0870W 034
NW
332
WMC298701
RH 172
Natrona
7/27/2009
7/27/2009
875453
9/18/2009
Glasscock, John W.
06 0320N 0870W 027
SW
 
 
RH 172
 
7/27/2009
 
   
 
06 0320N 0870W 034
NW
333
WMC298702
RH 173
Natrona
7/27/2009
7/27/2009
875454
9/18/2009
Glasscock, John W.
06 0320N 0870W 021
SW SE
334
WMC298703
RH 174
Natrona
7/27/2009
7/27/2009
875455
9/18/2009
Glasscock, John W.
06 0320N 0870W 021
SW SE
 
 
RH 174
 
7/27/2009
 
   
 
06 0320N 0870W 028
NE NW
335
WMC298704
RH 175
Natrona
7/27/2009
7/27/2009
875456
9/18/2009
Glasscock, John W.
06 0320N 0870W 021
SE
336
WMC298705
RH 176
Natrona
7/27/2009
7/27/2009
875457
9/18/2009
Glasscock, John W.
06 0320N 0870W 021
SE
 
 
RH 176
 
7/27/2009
 
   
 
06 0320N 0870W 028
NE
337
WMC298706
RH 177
Natrona
7/27/2009
7/27/2009
875458
9/18/2009
Glasscock, John W.
06 0320N 0870W 021
SE
                     

 
 
-25-

--------------------------------------------------------------------------------

 

 
Serial #
Claim
County
Location Date
Location Date
County Reg. #
County Filing Date
Claimant
Mer, Twn, Range, Section
Subdivision
338
WMC298707
RH 178
Natrona
7/27/2009
7/27/2009
875459
9/18/2009
Glasscock, John W.
06 0320N 0870W 021
SE
 
 
RH 178
 
7/27/2009
 
   
 
06 0320N 0870W 028
NE
339
WMC298708
RH 179
Natrona
7/27/2009
7/27/2009
875460
9/18/2009
Glasscock, John W.
06 0320N 0870W 021
SE
340
WMC298709
RH 180
Natrona
7/27/2009
7/27/2009
875461
9/18/2009
Glasscock, John W.
06 0320N 0870W 021
SE
 
 
RH 180
 
7/27/2009
 
   
 
06 0320N 0870W 028
NE
341
WMC298710
RH 181
Natrona
7/30/2009
7/30/2009
875462
9/18/2009
Glasscock, John W.
06 0320N 0870W 021
SE
 
 
RH 181
 
7/30/2009
 
   
 
06 0320N 0870W 022
SW
342
WMC298711
RH 182
Natrona
7/30/2009
7/30/2009
875463
9/18/2009
Glasscock, John W.
06 0320N 0870W 021
SE
 
 
RH 182
 
7/30/2009
 
   
 
06 0320N 0870W 022
SW
 
 
RH 182
 
7/30/2009
 
   
 
06 0320N 0870W 027
NW
 
 
RH 182
 
7/30/2009
 
   
 
06 0320N 0870W 028
NE
343
WMC298712
RH 183
Natrona
7/30/2009
7/30/2009
875464
9/18/2009
Glasscock, John W.
06 0320N 0870W 022
SW
344
WMC298713
RH 184
Natrona
7/30/2009
7/30/2009
875465
9/18/2009
Glasscock, John W.
06 0320N 0870W 022
SW
 
 
RH 184
 
7/30/2009
 
   
 
06 0320N 0870W 027
NW
345
WMC298714
RH 185
Natrona
7/30/2009
7/30/2009
875466
9/18/2009
Glasscock, John W.
06 0320N 0870W 022
SW
346
WMC298715
RH 186
Natrona
7/30/2009
7/30/2009
875467
9/18/2009
Glasscock, John W.
06 0320N 0870W 022
SW
 
 
RH 186
 
7/30/2009
 
   
 
06 0320N 0870W 027
NW
347
WMC298716
RH 187
Natrona
7/30/2009
7/30/2009
875468
9/18/2009
Glasscock, John W.
06 0320N 0870W 022
SW
348
WMC298717
RH 188
Natrona
7/30/2009
7/30/2009
875469
9/18/2009
Glasscock, John W.
06 0320N 0870W 022
SW
 
 
RH 188
 
7/30/2009
 
   
 
06 0320N 0870W 027
NW
349
WMC298718
RH 189
Natrona
7/30/2009
7/30/2009
875470
9/18/2009
Glasscock, John W.
06 0320N 0870W 022
SW
350
WMC298719
RH 190
Natrona
7/30/2009
7/30/2009
875471
9/18/2009
Glasscock, John W.
06 0320N 0870W 022
SW
 
 
RH 190
 
7/30/2009
 
   
 
06 0320N 0870W 027
NW
351
WMC298720
RH 191
Natrona
7/30/2009
7/30/2009
875472
9/18/2009
Glasscock, John W.
06 0320N 0870W 022
SW SE
352
WMC298721
RH 192
Natrona
7/30/2009
7/30/2009
875473
9/18/2009
Glasscock, John W.
06 0320N 0870W 022
SW SE
 
 
RH 192
 
7/30/2009
 
   
 
06 0320N 0870W 027
NE NW
353
WMC298722
RH 193
Natrona
7/30/2009
7/30/2009
875474
9/18/2009
Glasscock, John W.
06 0320N 0870W 022
SE
354
WMC298723
RH 194
Natrona
7/30/2009
7/30/2009
875475
9/18/2009
Glasscock, John W.
06 0320N 0870W 022
SE
 
 
RH 194
 
7/30/2009
 
   
 
06 0320N 0870W 027
NE
355
WMC298724
RH 195
Natrona
7/30/2009
7/30/2009
875476
9/18/2009
Glasscock, John W.
06 0320N 0870W 027
NW SW
356
WMC298725
RH 196
Natrona
7/27/2009
7/27/2009
875476
9/18/2009
Glasscock, John W.
06 0320N 0870W 027
SW
357
WMC298726
RH 197
Natrona
7/30/2009
7/30/2009
875476
9/18/2009
Glasscock, John W.
06 0320N 0870W 027
NW SW
                     

 
 
-26-

--------------------------------------------------------------------------------

 

 
Serial #
Claim
County
Location Date
Location Date
County Reg. #
County Filing Date
Claimant
Mer, Twn, Range, Section
Subdivision
358
WMC298727
RH 198
Natrona
7/27/2009
7/27/2009
875476
9/18/2009
Glasscock, John W.
06 0320N 0870W 027
SW
359
WMC298728
RH 199
Natrona
7/30/2009
7/30/2009
875476
9/18/2009
Glasscock, John W.
06 0320N 0870W 027
NW SW
360
WMC298729
RH 200
Natrona
7/27/2009
7/27/2009
875476
9/18/2009
Glasscock, John W.
06 0320N 0870W 027
SW
361
WMC298730
RH 201
Natrona
7/30/2009
7/30/2009
875476
9/18/2009
Glasscock, John W.
06 0320N 0870W 027
NE NW SW SE
362
WMC298731
RH 202
Natrona
7/27/2009
7/27/2009
875476
9/18/2009
Glasscock, John W.
06 0320N 0870W 027
SW SE
363
WMC298732
RH 203
Natrona
7/30/2009
7/30/2009
875476
9/18/2009
Glasscock, John W.
06 0320N 0870W 027
NE SE
364
WMC298733
RH 204
Natrona
7/27/2009
7/27/2009
875476
9/18/2009
Glasscock, John W.
06 0320N 0870W 027
SE
365
WMC298734
RH 205
Natrona
7/27/2009
7/27/2009
875476
9/18/2009
Glasscock, John W.
06 0320N 0870W 027
SW
 
 
RH 205
 
7/27/2009
 
   
 
06 0320N 0870W 034
NW
366
WMC298735
RH 206
Natrona
7/27/2009
7/27/2009
875487
9/18/2009
Glasscock, John W.
06 0320N 0870W 027
SW
 
 
RH 206
 
7/27/2009
 
   
 
06 0320N 0870W 034
NW
367
WMC298736
RH 207
Natrona
7/27/2009
7/27/2009
875488
9/18/2009
Glasscock, John W.
06 0320N 0870W 027
SW
 
 
RH 207
 
7/27/2009
 
   
 
06 0320N 0870W 034
NW
368
WMC298737
RH 208
Natrona
7/27/2009
7/27/2009
875489
9/18/2009
Glasscock, John W.
06 0320N 0870W 027
SW SE
 
 
RH 208
 
7/27/2009
 
   
 
06 0320N 0870W 034
NE NW
369
WMC298738
RH 209
Natrona
7/27/2009
7/27/2009
875480
9/18/2009
Glasscock, John W.
06 0320N 0870W 027
SE
 
 
RH 209
 
7/27/2009
 
   
 
06 0320N 0870W 034
NE
370
WMC298739
RH 210
Natrona
8/12/2009
8/12/2009
875491
9/18/2009
Glasscock, John W.
06 0320N 0870W 020
SW
371
WMC298740
RH 211
Natrona
8/12/2009
8/12/2009
875492
9/18/2009
Glasscock, John W.
06 0320N 0870W 020
SW
   
84
 RH claims
       
Glasscock, John W.
                         
372
WMC298639
RHW 1
Natrona
8/11/2009
8/11/2009
875321
9/18/2009
Glasscock, John W.
06 0320N 0880W 001
SE
373
WMC298640
RHW 2
Natrona
8/11/2009
8/11/2009
875322
9/18/2009
Glasscock, John W.
06 0320N 0880W 001
SE
374
WMC298641
RHW 3
Natrona
8/11/2009
8/11/2009
875323
9/18/2009
Glasscock, John W.
06 0320N 0880W 001
SE
375
WMC298642
RHW 4
Natrona
8/11/2009
8/11/2009
875324
9/18/2009
Glasscock, John W.
06 0320N 0880W 001
SE
376
WMC298643
RHW 5
Natrona
8/11/2009
8/11/2009
875325
9/18/2009
Glasscock, John W.
06 0320N 0880W 001
SW SE
377
WMC298644
RHW 6
Natrona
8/11/2009
8/11/2009
875326
9/18/2009
Glasscock, John W.
06 0320N 0880W 001
SW
378
WMC298645
RHW 7
Natrona
8/11/2009
8/11/2009
875327
9/18/2009
Glasscock, John W.
06 0320N 0880W 001
SW
379
WMC298646
RHW 8
Natrona
8/11/2009
8/11/2009
875328
9/18/2009
Glasscock, John W.
06 0320N 0880W 001
SW
380
WMC298647
RHW 56
Natrona
7/26/2009
7/26/2009
875329
9/18/2009
Glasscock, John W.
06 0320N 0880W 010
NW
381
WMC298648
RHW 57
Natrona
7/26/2009
7/26/2009
875330
9/18/2009
Glasscock, John W.
06 0320N 0880W 010
NW SW
382
WMC298649
RHW 58
Natrona
7/26/2009
7/26/2009
875331
9/18/2009
Glasscock, John W.
06 0320N 0880W 010
NW
                     

 
 
-27-

--------------------------------------------------------------------------------

 

 
Serial #
Claim
County
Location Date
Location Date
County Reg. #
County Filing Date
Claimant
Mer, Twn, Range, Section
Subdivision
383
WMC298650
RHW 59
Natrona
7/26/2009
7/26/2009
875332
9/18/2009
Glasscock, John W.
06 0320N 0880W 010
NW SW
384
WMC298651
RHW 60
Natrona
7/26/2009
7/26/2009
875333
9/18/2009
Glasscock, John W.
06 0320N 0880W 010
NW
385
WMC298652
RHW 61
Natrona
7/26/2009
7/26/2009
875334
9/18/2009
Glasscock, John W.
06 0320N 0880W 010
NW SW
386
WMC298653
RHW 72
Natrona
7/26/2009
7/26/2009
875335
9/18/2009
Glasscock, John W.
06 0320N 0880W 010
SW
387
WMC298654
RHW 73
Natrona
7/26/2009
7/26/2009
875336
9/18/2009
Glasscock, John W.
06 0320N 0880W 010
SW
 
 
RHW 73
 
7/26/2009
 
   
 
06 0320N 0880W 015
NW
388
WMC298655
RHW 74
Natrona
7/26/2009
7/26/2009
875337
9/18/2009
Glasscock, John W.
06 0320N 0880W 010
SW
         
Re-recorded:
883797
2/10/2010
     
389
WMC298656
RHW 75
Natrona
7/26/2009
7/26/2009
875338
9/18/2009
Glasscock, John W.
06 0320N 0880W 010
SW
 
 
RHW 75
 
7/26/2009
 
   
 
06 0320N 0880W 015
NW
   
18
 RHW claims
                                 
390
WMC297720
RR-1
Natrona
2/24/2009
2/24/2009
864476
4/16/2009
Glasscock, John W.
06 0320N 0870W 010
NE
391
WMC297721
RR-2
Natrona
2/24/2009
2/24/2009
864477
4/16/2009
Glasscock, John W.
06 0320N 0870W 010
NE
 
 
RR-2
 
2/24/2009
 
   
 
06 0320N 0870W 011
NW
392
WMC297722
RR-3
Natrona
2/24/2009
2/24/2009
864478
4/16/2009
Glasscock, John W.
06 0320N 0870W 011
NW
393
WMC297723
RR-4
Natrona
2/24/2009
2/24/2009
864479
4/16/2009
Glasscock, John W.
06 0320N 0870W 010
NE
 
 
RR-4
 
2/24/2009
 
   
 
06 0320N 0870W 011
NW
394
WMC297724
RR-5
Natrona
2/24/2009
2/24/2009
864480
4/16/2009
Glasscock, John W.
06 0320N 0870W 010
NE
395
WMC297725
RR-6
Natrona
2/24/2009
2/24/2009
864481
4/16/2009
Glasscock, John W.
06 0320N 0870W 010
NE SE
396
WMC297726
RR-7
Natrona
2/24/2009
2/24/2009
864482
4/16/2009
Glasscock, John W.
06 0320N 0870W 010
NE
397
WMC297727
RR-8
Natrona
2/24/2009
2/24/2009
864483
4/16/2009
Glasscock, John W.
06 0320N 0870W 010
NE SE
398
WMC297728
RR-9
Natrona
2/24/2009
2/24/2009
864484
4/16/2009
Glasscock, John W.
06 0320N 0870W 010
SE
399
WMC297729
RR-10
Natrona
2/24/2009
2/24/2009
864485
4/16/2009
Glasscock, John W.
06 0320N 0870W 010
SE
 
 
RR-10
 
2/24/2009
 
   
 
06 0320N 0870W 015
NE
         
Re-recorded:
873558
8/26/2009
     
400
WMC297730
RR-11
Natrona
2/24/2009
2/24/2009
864486
4/16/2009
Glasscock, John W.
06 0320N 0870W 010
SW SE
401
WMC297731
RR-12
Natrona
2/24/2009
2/24/2009
864487
4/16/2009
Glasscock, John W.
06 0320N 0870W 010
SW SE
 
 
RR-12
 
2/24/2009
 
   
 
06 0320N 0870W 015
NE NW
         
Re-recorded:
873557
8/26/2009
         
12
 RR claims
                                                         

 
 
-28-

--------------------------------------------------------------------------------

 

 
Serial #
Claim
County
Location Date
Location Date
County Reg. #
County Filing Date
Claimant
Mer, Twn, Range, Section
Subdivision
402
WMC297501
RW-1
Natrona
1/7/2009
1/7/2009
858557
1/13/2009
Glasscock, John W.
06 0320N 0880W 025
SE
 
 
RW-1
 
 
 
   
 
06 0320N 0880W 030
SW
 
 
RW-1
 
 
 
   
 
06 0320N 0880W 036
NE
         
Re-recorded:
873560
8/26/2009
     
403
WMC297502
RW-2
Natrona
1/7/2009
1/7/2009
858558
1/13/2009
Glasscock, John W.
06 0320N 0880W 025
SE
 
 
RW-2
 
 
 
   
 
06 0320N 0880W 030
SW
         
Re-recorded:
873559
8/26/2009
     
404
WMC298424
RW 3
Natrona
7/20/2009
7/20/2009
871287
7/24/2009
Glasscock, John W.
06 0320N 0880W 030
SW
 
 
RW 3
 
 
 
   
 
06 0320N 0880W 031
NW
   
3
 RW claims
           
405
WMC297503
SR-1
Natrona
1/7/2009
1/7/2009
858559
1/13/2009
Glasscock, John W.
06 0320N 0860W 029
NW
406
WMC297504
SR-2
Natrona
1/7/2009
1/7/2009
858566
1/13/2009
Glasscock, John W.
06 0320N 0860W 029
NE NW
407
WMC297505
SR-3
Natrona
1/7/2009
1/7/2009
858560
1/13/2009
Glasscock, John W.
06 0320N 0860W 020
SW
 
 
SR-3
 
1/7/2009
 
   
 
06 0320N 0860W 029
NW
         
Re-recorded:
873569
8/26/2009
     
408
WMC297506
SR-4
Natrona
1/7/2009
1/7/2009
858567
1/13/2009
Glasscock, John W.
06 0320N 0860W 020
SW SE
 
 
SR-4
 
1/7/2009
 
   
 
06 0320N 0860W 029
NE NW
         
Re-recorded:
873568
8/26/2009
     
409
WMC297507
SR-5
Natrona
1/7/2009
1/7/2009
858561
1/13/2009
Glasscock, John W.
06 0320N 0860W 019
SE
 
 
SR-5
 
 
 
   
 
06 0320N 0860W 020
SW
410
WMC297508
SR-6
Natrona
1/7/2009
1/7/2009
858568
1/13/2009
Glasscock, John W.
06 0320N 0860W 020
SW SE
411
WMC297509
SR-7
Natrona
1/7/2009
1/7/2009
858562
1/13/2009
Glasscock, John W.
06 0320N 0860W 019
SE
 
 
SR-7
 
 
 
   
 
06 0320N 0860W 020
SW
412
WMC297510
SR-8
Natrona
1/7/2009
1/7/2009
858569
1/13/2009
Glasscock, John W.
06 0320N 0860W 020
SW SE
413
WMC297511
SR-9
Natrona
1/7/2009
1/7/2009
858563
1/13/2009
Glasscock, John W.
06 0320N 0860W 019
SE
 
 
SR-9
 
 
 
   
 
06 0320N 0860W 020
SW
414
WMC297512
SR-10
Natrona
1/7/2009
1/7/2009
858570
1/13/2009
Glasscock, John W.
06 0320N 0860W 020
SW SE
415
WMC297513
SR-11
Natrona
1/7/2009
1/7/2009
858564
1/13/2009
Glasscock, John W.
06 0320N 0860W 019
SE
 
 
SR-11
 
 
 
   
 
06 0320N 0860W 020
SW
416
WMC297514
SR-12
Natrona
1/7/2009
1/7/2009
858571
1/13/2009
Glasscock, John W.
06 0320N 0860W 020
SW SE
417
WMC297515
SR-13
Natrona
1/7/2009
1/7/2009
858565
1/13/2009
Glasscock, John W.
06 0320N 0860W 019
NE SE
 
 
SR-13
 
1/7/2009
 
   
 
06 0320N 0860W 020
NW SW
                     

 
 
-29-

--------------------------------------------------------------------------------

 

 
Serial #
Claim
County
Location Date
Location Date
County Reg. #
County Filing Date
Claimant
Mer, Twn, Range, Section
Subdivision
418
WMC297516
SR-14
Natrona
1/7/2009
1/7/2009
858572
1/13/2009
Glasscock, John W.
06 0320N 0860W 020
NE NW SW SE
419
WMC299343
SR 15
Natrona
9/22/2009
9/22/2009
877094
10/15/2009
Glasscock, John W.
06 0320N 0860W 019
NE
 
 
SR 15
 
 
 
   
 
06 0320N 0860W 020
NW
420
WMC299344
SR 16
Natrona
9/22/2009
9/22/2009
877095
10/15/2009
Glasscock, John W.
06 0320N 0860W 020
NE NW
421
WMC299345
SR 17
Natrona
9/22/2009
9/22/2009
877096
10/15/2009
Glasscock, John W.
06 0320N 0860W 019
NE
 
 
SR 17
 
 
 
   
 
06 0320N 0860W 020
NW
422
WMC299346
SR 18
Natrona
9/22/2009
9/22/2009
877097
10/15/2009
Glasscock, John W.
06 0320N 0860W 020
NE NW
423
WMC299347
SR 19
Natrona
9/22/2009
9/22/2009
877098
10/15/2009
Glasscock, John W.
06 0320N 0860W 019
NE
 
 
SR 19
 
 
 
   
 
06 0320N 0860W 020
NW
424
WMC299348
SR 20
Natrona
9/22/2009
9/22/2009
877099
10/15/2009
Glasscock, John W.
06 0320N 0860W 020
NE NW
425
WMC299349
SR 21
Natrona
9/22/2009
9/22/2009
877100
10/15/2009
Glasscock, John W.
06 0320N 0860W 019
SE
426
WMC299350
SR 22
Natrona
9/22/2009
9/22/2009
877101
10/15/2009
Glasscock, John W.
06 0320N 0860W 019
SE
427
WMC299351
SR 23
Natrona
9/22/2009
9/22/2009
877102
10/15/2009
Glasscock, John W.
06 0320N 0860W 019
SE
428
WMC299352
SR 24
Natrona
9/22/2009
9/22/2009
877103
10/15/2009
Glasscock, John W.
06 0320N 0860W 019
SE
429
WMC299353
SR 25
Natrona
9/22/2009
9/22/2009
877104
10/15/2009
Glasscock, John W.
06 0320N 0860W 019
NE SE
430
WMC299354
SR 26
Natrona
9/22/2009
9/22/2009
877105
10/15/2009
Glasscock, John W.
06 0320N 0860W 019
NE
431
WMC299355
SR 27
Natrona
9/22/2009
9/22/2009
877106
10/15/2009
Glasscock, John W.
06 0320N 0860W 019
NE
432
WMC299356
SR 28
Natrona
9/22/2009
9/22/2009
877107
10/15/2009
Glasscock, John W.
06 0320N 0860W 019
NE
433
WMC299357
SR 29
Natrona
9/22/2009
9/22/2009
877108
10/15/2009
Glasscock, John W.
06 0320N 0860W 020
NE
434
WMC299358
SR 30
Natrona
9/22/2009
9/22/2009
877109
10/15/2009
Glasscock, John W.
06 0320N 0860W 020
NE
435
WMC299359
SR 31
Natrona
9/22/2009
9/22/2009
877110
10/15/2009
Glasscock, John W.
06 0320N 0860W 020
NE
436
WMC299360
SR 32
Natrona
9/22/2009
9/22/2009
877111
10/15/2009
Glasscock, John W.
06 0320N 0860W 020
NE SE
437
WMC299361
SR 33
Natrona
9/22/2009
9/22/2009
877112
10/15/2009
Glasscock, John W.
06 0320N 0860W 020
SE
438
WMC299362
SR 34
Natrona
9/22/2009
9/22/2009
877113
10/15/2009
Glasscock, John W.
06 0320N 0860W 020
SE
439
WMC299363
SR 35
Natrona
9/22/2009
9/22/2009
877114
10/15/2009
Glasscock, John W.
06 0320N 0860W 020
SE
440
WMC299364
SR 36
Natrona
9/22/2009
9/22/2009
877115
10/15/2009
Glasscock, John W.
06 0320N 0860W 020
SE
441
WMC299365
SR 37
Natrona
9/22/2009
9/22/2009
877116
10/15/2009
Glasscock, John W.
06 0320N 0860W 020
SE
 
 
SR 37
 
 
 
 
10/15/2009
 
06 0320N 0860W 029
NE
442
WMC299366
SR 38
Natrona
9/22/2009
9/22/2009
877117
10/15/2009
Glasscock, John W.
06 0320N 0860W 029
NE
443
WMC299367
SR 39
Natrona
9/22/2009
9/22/2009
877118
10/15/2009
Glasscock, John W.
06 0320N 0860W 029
NE
444
WMC299368
SR 40
Natrona
9/22/2009
9/22/2009
877119
10/15/2009
Glasscock, John W.
06 0320N 0860W 029
NE
445
WMC299369
SR 41
Natrona
9/22/2009
9/22/2009
877120
10/15/2009
Glasscock, John W.
06 0320N 0860W 029
NE SE
446
WMC299370
SR 42
Natrona
9/22/2009
9/22/2009
877121
10/15/2009
Glasscock, John W.
06 0320N 0860W 029
SE
447
WMC299371
SR 43
Natrona
9/22/2009
9/22/2009
877122
10/15/2009
Glasscock, John W.
06 0320N 0860W 029
SE
448
WMC299372
SR 44
Natrona
9/22/2009
9/22/2009
877123
10/15/2009
Glasscock, John W.
06 0320N 0860W 029
SW SE
449
WMC299373
SR 45
Natrona
9/22/2009
9/22/2009
877124
10/15/2009
Glasscock, John W.
06 0320N 0860W 029
SW SE
450
WMC299374
SR 46
Natrona
9/22/2009
9/22/2009
877125
10/15/2009
Glasscock, John W.
06 0320N 0860W 029
NE NW SW SE
451
WMC299375
SR 47
Natrona
9/22/2009
9/22/2009
877126
10/15/2009
Glasscock, John W.
06 0320N 0860W 029
NE NW
452
WMC299376
SR 48
Natrona
9/22/2009
9/22/2009
877127
10/15/2009
Glasscock, John W.
06 0320N 0860W 029
NE NW
   
48
 SR claims
                                       
452
 claims
 claims
   
48
 sections
   

 
 
There are no liens, charges, claims or encumbrances.
 
 
-30-

--------------------------------------------------------------------------------

 
SCHEDULE "B"
 
Definition of Net Smelter Returns
 
1.           For the purposes of this Agreement, the term "Net Smelter Returns"
shall mean the net proceeds actually paid to the Optionee from the sale by the
Optionee of minerals mined and removed from the Property, after deduction of the
following:
 
 
(a)
smelting costs, treatment charges and penalties including, but not being limited
to, metal losses, penalties for impurities and charges for refining, selling and
handling by the smelter, refinery or other purchaser; provided, however, in the
case of leaching operations or other solution mining or beneficiation
techniques, where the metal being treated is precipitated or otherwise directly
derived from such leach solution, all processing and recovery costs incurred by
the Optionee, beyond the point at which the metal being treated is in solution,
shall be considered as treatment charges;

 
 
(b)
costs of handling, transporting and insuring ores, minerals and other materials
or concentrates from the Property or from a concentrator, whether situated on or
off the Property, to a smelter, refinery or other place of treatment; and

 
(c)           ad valorem taxes and taxes based upon production, but not income
taxes.
 
2.           In the event the Optionee commingles minerals from the Property
with minerals from other properties, the Optionee shall establish procedures, in
accordance with sound mining and metallurgical techniques, for determining the
proportional amount of the total recoverable metal content in the commingled
minerals attributable to the input from each of the properties by calculating
the same on a metallurgical basis, in accordance with sampling schedules and
mining efficiency experience, so that production royalties applicable to
minerals produced from the Property may reasonably be determined.
 

 
 
 
 
 
 
 
-31-

--------------------------------------------------------------------------------

 